 

PLEASE NOTE: CERTAIN INFORMATION INDICATED WITH [***] IN THIS DOCUMENT HAS BEEN
OMITTED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

Exhibit 10.1

 

LOAN AND guaranty AGREEMENT

 

This LOAN AND guaranty AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of May 22, 2020
(the “Closing Date”) is entered into among Variation Biotechnologies Inc., a
Canadian federal corporation (“Borrower Representative”) VBI Vaccines Inc., a
British Columbia corporation (“Parent”, and together with each other Person from
time to time party hereto as a borrower, collectively, “Borrowers”, and each, a
“Borrower”), each of the parties set forth on the signature page hereto as
guarantors (together with each other party from time to time party hereto as a
guarantor or otherwise acting as a guarantor with respect to the Obligations,
collectively, “Guarantors” and each, a “Guarantor”), K2 HEALTHVENTURES LLC and
any other lender from time to time party hereto (collectively, “Lenders”, and
each, a “Lender”), K2 HEALTHVENTURES LLC, as administrative agent for Lenders
(in such capacity, together with its successors, “Administrative Agent”), and
ANKURA TRUST COMPANY, LLC, as collateral trustee for Lenders (in such capacity,
together with its successors, “Collateral Trustee”).

 

AGREEMENT

 

The parties hereto hereby agree as follows:

 

1. ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP, and calculations and determinations shall be made following GAAP,
consistently applied. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth on Exhibit A. All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein. As used in the Loan
Documents, the word “shall” is mandatory, the word “may” is permissive, the word
“or” is not exclusive, the words “includes” and “including” are not limiting,
the singular includes the plural, and numbers denoting amounts that are set off
in brackets are negative. Unless otherwise specified, all references in this
Agreement or any Annex or Schedule hereto to a “Section,” “subsection,”
“Exhibit,” “Annex,” or “Schedule” shall refer to the corresponding Section,
subsection, Exhibit, Annex, or Schedule in or to this Agreement. For purposes of
the Loan Documents, whenever a representation or warranty is made to a Person’s
knowledge or awareness, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer of such Person. As
appropriate, amounts specified herein as amounts in dollars shall be or include
any relevant Dollar Equivalent amount.

 

2. LOAN AND TERMS OF PAYMENT

 

2.1 Promise to Pay. Each Borrower hereby unconditionally promises to pay each
Lender, ratably, the outstanding principal amount of all Loans, accrued and
unpaid interest, fees and charges thereon and to pay all Obligations as and when
due in accordance with this Agreement.

 

2.2 Availability and Repayment or Conversion of the Loans.

 

(a) Availability.

 

(i) Subject to the terms and conditions of this Agreement, each Lender agrees,
severally and not jointly, to make to Borrowers an advance on the Closing Date
in principal amount equal to its First Tranche Term Loan Commitment (the “First
Tranche Term Loans”). Lenders’ commitments to make the First Tranche Term Loans
shall terminate upon the funding of the First Tranche Term Loans on the Closing
Date.

 

(ii) Subject to satisfaction of a Second Tranche Milestone, submission of a Loan
Request, and the terms and conditions of this Agreement, each Lender agrees,
severally and not jointly, to make to Borrowers one or more advances during the
Second Tranche Availability Period in principal amount up to the available
portion of the Second Tranche Term Loan Commitment (the “Second Tranche Term
Loans”), provided that in no event shall the aggregate original principal amount
of the Second Tranche Term Loans exceed the Second Tranche Maximum Amount.
Lenders’ commitments to make the Second Tranche Term Loans shall terminate upon
the earlier of (i) the end of the Second Tranche Availability Period, and (ii)
the date the Second Tranche Term Loans in an aggregate original principal amount
equal to the available Second Tranche Term Loan Commitments have been funded by
each Lender.

 

   

 



 

(iii) Subject to satisfaction of the Third Tranche Milestone, submission of a
Loan Request, and the terms and conditions of this Agreement, each Lender
agrees, severally and not jointly, to make to Borrowers an advance during the
Third Tranche Availability Period in principal amount equal to the Third Tranche
Term Loan Commitment (the “Third Tranche Term Loans”). Lenders’ commitments to
make the Third Tranche Term Loans shall terminate upon the earlier of (i) the
end of the Third Tranche Availability Period, and (ii) the date the Third
Tranche Term Loans in an aggregate amount equal to the total Third Tranche Term
Loan Commitments have been funded.

 

(iv) Subject to the advance of the Third Tranche Term Loans in accordance with
this Agreement, satisfactory review by Administrative Agent of the Loan Parties’
financial and operating plan, approval by Lenders’ investment committee,
submission of a Loan Request, and the terms and conditions of this Agreement,
each Lender may, severally and not jointly, make to Borrowers an advance during
the Fourth Tranche Availability Period in principal amount up to its Fourth
Tranche Term Loan Commitment (the “Fourth Tranche Term Loans”, and together with
the First Tranche Term Loans, the Second Tranche Term Loans and the Third
Tranche Term Loans, collectively, the “Term Loans”, and each, a “Term Loan”).

 

Borrowers shall use the proceeds of the Term Loans (i) to repay existing
outstanding Indebtedness of Variation Biotechnologies (US), Inc. owing to
Perceptive Credit Holdings, LP, and (ii) for working capital. Once repaid, the
Term Loans may not be reborrowed.

 

For the avoidance of doubt, other than the incurrence of the First Tranche Term
Loan on the Closing Date, Borrowers are not under any obligation to request or
borrow any other Term Loan from Lenders.

 

(b) Repayment. Commencing on the Amortization Date, and continuing thereafter on
the each Payment Date through the Term Loan Maturity Date, Borrowers shall make
consecutive monthly payments of equal principal and interest, which would fully
amortize the principal amount of the Term Loans and accrued interest thereon by
the Term Loan Maturity Date, provided that if the Applicable Rate is adjusted or
the Amortization Date is extended, in each case in accordance with its
respective terms, the amortization schedule and the required monthly installment
shall be recalculated based on the adjusted Applicable Rate or, if applicable,
the adjusted number of Payment Dates from the adjusted Amortization Date through
the Term Loan Maturity Date, as applicable. Any and all unpaid Obligations,
including principal and accrued and unpaid interest in respect of the Term
Loans, the fees pursuant to the Fee Letter and any other fees and other sums due
hereunder, if any, shall be due and payable in full on the Term Loan Maturity
Date. The Term Loans may only be prepaid in accordance with Sections 2.2(c) or
(d).

 

(c) Mandatory Prepayment Upon an Acceleration. If the Loans are accelerated
following the occurrence and during the continuance of an Event of Default,
Borrowers shall immediately pay to Lenders, an amount equal to the sum of:

 

(i) all outstanding principal plus accrued and unpaid interest thereon, plus

 

(ii) all amounts then due in accordance with the Fee Letter, plus

 

(iii) all other sums, if any, that shall have become due and payable, including
interest at the Default Rate with respect to any past due amounts.

 

(d) Permitted Prepayment of Loans. Borrowers shall have the option to prepay
all, but not less than all, of the Loans, provided Borrowers provide written
notice to Administrative Agent of its election to prepay the Loans at least
thirty (30) days prior to such prepayment, and pay, on the date of such
prepayment, to Lenders, ratably, an amount equal to the sum of:

 

(i) all outstanding principal plus accrued and unpaid interest thereon, plus

 

(ii) all amounts then due in accordance with the Fee Letter, plus

 

(iii) all other sums, if any, that shall have become due and payable, including
interest at the Default Rate with respect to any past due amounts.

 

 2 

 



 

(e) Conversion at Lenders’ Election.

 

(i) Conversion Election. Lenders may jointly elect at any time and from time to
time after the Closing Date prior to the payment in full of the Loans to convert
any portion of the principal amount of the Loans then outstanding (the
“Conversion Amount”) into shares of Common Stock (“Conversion Shares”) at the
Conversion Price pursuant to a Conversion Election Notice, to be delivered at
the direction of Lenders by the Administrative Agent to Parent, provided that
the aggregate principal amount converted to Common Stock in accordance with this
Section 2.2(e) shall not exceed $4,000,000. A Conversion Election Notice, once
delivered, shall be irrevocable unless otherwise agreed in writing by Parent. On
the third trading day after a Conversion Election Notice has been duly delivered
in accordance with the foregoing, Parent shall credit to each Designated Holder
a number of Conversion Shares equal to (x) the Conversion Amount indicated in
the applicable Conversion Election Notice divided by (y) Conversion Price. For
the avoidance of doubt, no premium or penalty shall apply to principal amounts
converted pursuant to this Section 2.2(e).

 

(ii) Reservation of Shares. Parent shall reserve from its duly authorized
capital stock not less than the number of shares of Common Stock that may be
issuable pursuant to this Section 2.2(e). Upon issuance of Conversion Shares
pursuant to this Section 2.2(e), such shares shall be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, taxes, liens
and charges with respect to the issue thereof, and, following the Effective
Time, shall be free of any restrictions on transfer (including any volume
limitation) under Federal or state securities laws, pursuant to Rule 144 under
the Securities Act or an effective registration statement and will not contain
or be subject to a legend or stop transfer order restricting the resale or
transferability of thereof.

 

(iii) Rule 144. With a view to making available to Designated Holders the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the Securities and Exchange Commission (the “SEC”) that may at any time permit
Designated Holders to sell shares of Common Stock issued pursuant to a
Conversion Election Notice to the public without registration, Parent covenants
and agrees to: (i) make and keep public information available, as those terms
are understood and defined in Rule 144, until six (6) months after such date as
all of Conversion Shares issued may be sold without restriction by Designated
Holders pursuant to Rule 144 or any other rule of similar effect; (ii) file with
the SEC in a timely manner (or obtain extensions in respect thereof and file
within the applicable grace period) all reports and other documents required of
Parent under the 1934 Act; and (iii) furnish to Designated Holders, upon
request, as long as Designated Holders own any shares of Common Stock issued
pursuant to a Conversion Election Notice, such information as may be reasonably
requested in order to avail Designated Holders of any rule or regulation of the
SEC that permits the selling of any Conversion Shares issued without
registration.

 

(iv) Registration Rights. In connection with the option to convert in accordance
with this Section 2.2(e), Parent hereby grants to each Designated Holder
registration rights on the terms set forth on Schedule 4.

 

(v) Authorization. For so long as Designated Holders hold any shares of Common
Stock issued pursuant to this Section 2.2(e), Parent shall maintain the Common
Stock’s authorization for listing on the NASDAQ Global Select Market, the NASDAQ
Global Market or the NASDAQ Capital Market (or on another national securities
exchange) and Parent shall not take any action which could reasonably be
expected to result in the delisting or suspension of the Common Stock on such
national securities exchange on which the Common Stock is listed.
Notwithstanding the foregoing, but without limiting Section 7.2, the Parent may
enter into a Change in Control transaction that results in the delisting of the
Common Stock from any such national securities exchange, so long as the
consideration received by the holders of the Common Stock in connection
therewith is in the form of cash or marketable securities.

 

(vi) Limitations on Conversion.

 

(1) Beneficial Ownership. Notwithstanding anything herein to the contrary,
Parent shall not issue a number of Conversion Shares pursuant to this Section
2.2(e) to the extent that, upon such issuance, the number of shares of Common
Stock then beneficially owned by each Designated Holder and its Affiliates and
any group of other persons or entities whose beneficial ownership of Common
Stock would be aggregated with such Designated Holder’s for purposes of Section
13(d) of the Exchange Act would exceed 9.985% of the total number of shares of
Common Stock then issued and outstanding (the “9.985% Cap”); provided that the
9.985% Cap shall only apply to the extent that the Common Stock is deemed to
constitute an “equity security” pursuant to Rule 13d-1(i) promulgated under the
Exchange Act, provided further that Lenders shall have the right, upon 61 days’
prior written notice to Parent, to waive the 9.985% Cap.

 

 3 

 



 

(2) Principal Market Regulation. Parent shall not issue a number of Conversion
Shares pursuant to this Section 2.2(e), if the issuance of such shares together
with any previously issued Conversion Shares, would result in (A) the issuance
of more than 19.99% of the Common Stock outstanding as of the date of this
Agreement or (B) Lenders, together with their Affiliates and any group of other
Persons or entities whose beneficial ownership of Common Stock would be
aggregated with such Designated Holder’s for purposes of Section 13(d) of the
Exchange Act, beneficially owning in excess of 19.99% of the then outstanding
Common Stock.

 

(3) Beneficial Ownership Determination. For purposes of this Section 2.2(e),
“group” has the meaning set forth in Section 13(d) of the Exchange Act and
applicable regulations of the SEC, and the percentage held by each Designated
Holder shall be determined in a manner consistent with the provisions of Section
13(d) of the Exchange Act. Upon the written request of Administrative Agent,
Parent shall, within two (2) trading days, confirm to the Administrative Agent
the number of Shares then outstanding. As used herein, beneficial ownership
shall be determined in accordance with Section 13(d) of the Exchange Act.

 

2.3 Payment of Interest.

 

(a) Interest Rate. Subject to Section 2.3(b), the outstanding principal amount
of the Loans shall accrue interest from and after its Funding Date, at the
Applicable Rate, and Borrowers shall pay such interest monthly in arrears on
each Payment Date commencing on July 1, 2020.

 

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, the Applicable Rate shall be increased by five percentage
points (5.0%) above the rate that is otherwise applicable thereto (the “Default
Rate”). Fees and expenses which are required to be paid by Borrowers pursuant to
the Loan Documents (including, without limitation, Lender Expenses) but are not
paid when due shall bear interest until paid at a rate equal to the highest rate
applicable at such time to any of the Loans. Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies pursuant to the
Loan Documents. Each Borrower agrees that interest at the Default Rate is a
reasonable calculation of Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an Event of Default.

 

(c) Payment; Interest Computation. Interest is payable monthly in arrears on the
Payment Date of the following month and shall be computed on the basis of a
360-day year for the actual number of days elapsed. In computing interest, (i)
all payments received after 4:00 p.m. Eastern Time on any day shall be deemed
received at the opening of business on the next Business Day, and (ii) the date
of the making of any Loan shall be included and the date of payment shall be
excluded. Changes to the Applicable Rate based on changes to the Prime Rate,
shall be effective as of the date, and to the extent, of such change.

 

(d) Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that a Borrower has actually paid to or for the benefit of Lenders an amount of
interest in excess of the amount that would have been payable if all of the
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by Borrowers shall be applied as follows: first,
to the payment of principal outstanding in respect of the Loans; second, after
all principal is repaid, to the payment of accrued interest, third, to the
payment of Lender Expenses and any other Obligations; and fourth, after all
Obligations are repaid, the excess (if any) shall be refunded to Borrowers or
paid to whomsoever may be legally entitled thereto, provided that amounts
payable to Lenders, shall be paid ratably.

 

(e) Interest Act (Canada). For the purpose of the Interest Act (Canada), where
in this Agreement a rate of interest is to be calculated on the basis of a year
of 360, 365 or 366 days, the yearly rate of interest to which the rate is
equivalent is the rate multiplied by the number of days in the year for which
the calculation is made and divided by 360, 365 or 366, as applicable. Further,
in this Agreement all interest shall be calculated using the nominal rate method
and not the effective rate method and the “deemed re investment principle” shall
not apply to such calculations.

 

 4 

 



 

(f) Criminal Code (Canada). If any provision of the Loan Documents would oblige
any Borrower or Guarantor to make any payment of interest or other amount
payable to the Administrative Agent or any Lender in an amount or calculated at
a rate which would be prohibited by law or would result in a receipt by that
person of “interest” at a “criminal rate” (as such terms are construed under the
Criminal Code (Canada)), then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, that would not be so
prohibited by applicable law or so result in a receipt by that person of
“interest” at a “criminal rate”, such adjustment to be effected, to the extent
necessary (but only to the extent necessary), as follows: (i) first by reducing
the amount or rate of interest required to be paid; and (ii) thereafter, by
reducing any fees, commissions, costs, expenses, premiums and other amounts
required to be paid which would constitute interest for purposes of section 347
of the Criminal Code (Canada). Any amount or rate of interest referred to in
this Section shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
that the applicable Loan remains outstanding on the assumption that any charges,
fees or expenses that fall within the meaning of “interest” (as defined in the
Criminal Code (Canada)) shall, if they relate to a specific period of time, be
pro-rated over that period of time and otherwise be pro-rated over the period
from the Closing Date to the Term Loan Maturity Date and, in the event of a
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Administrative Agent shall be conclusive for the purposes of such
determination.

 

2.4 Fees and Charges. Borrowers shall pay to Administrative Agent, for the
ratable benefit of Lenders:

 

(a) Fees. The fees and charges as and when due in accordance with the Fee
Letter; and

 

(b) Expenses. All Lender Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement and the other Loan
Documents) incurred through and after the Closing Date, when due (or, if no
stated due date, within two (2) Business Days after demand by Administrative
Agent), provided that the deposit in the amount of $50,000 previously paid shall
be applied towards Lender Expenses incurred through the Closing Date (other than
legal fees and expenses).

 

2.5 Payments; Application of Payments; Automatic Payment Authorization;
Withholding.

 

(a) All payments to be made by Loan Parties under any Loan Document, including
payments of principal and interest and all fees, charges, expenses, indemnities
and reimbursements, shall be made in immediately available funds in Dollars,
without setoff, recoupment or counterclaim, before 4:00 p.m. Eastern Time on the
date when due. Payments of principal and/or interest received after 4:00 p.m.
Eastern Time are considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

 

(b) No Loan Party shall have a right to specify the order or the loan accounts
to which a Lender shall allocate or apply any payments made by a Loan Party to
or for the benefit of such Lender or otherwise received by such Lender under
this Agreement when any such allocation or application is not expressly
specified elsewhere in this Agreement.

 

(c) Administrative Agent, on behalf of Lenders, may initiate debit entries to
any Deposit Accounts as authorized on the Automatic Payment Authorization for
principal and interest payments or any other Obligations when due. These debits
shall not constitute a set-off. If the ACH payment arrangement is terminated for
any reason, Loan Parties shall make all payments due hereunder at the applicable
address specified in Section 10, or as otherwise notified by Administrative
Agent in writing.

 

(d) The parties hereto hereby agree to the terms and conditions set forth on
Schedule 3 hereto.

 

 5 

 



 

2.6 Promissory Notes. Borrowers agree that: (a) upon written notice by or on
behalf of any Lender to Borrowers that a promissory note or other evidence of
indebtedness is requested by such Lender to evidence the Loans and other
Obligations owing or payable to such Lender, Borrowers shall promptly (and in
any event within three (3) Business Days of any such request) execute and
deliver to such Lender an appropriate promissory note, in substantially the form
attached hereto as Exhibit E, and (b) upon any Lender’s written request, and in
any event within three (3) Business Days of any such request, the Borrowers
shall execute and deliver to such Lender new notes and/or divide the notes in
exchange for then existing notes in such smaller amounts or denominations as
such Lender shall specify in its sole and absolute discretion; provided, that
the aggregate principal amount of such new notes shall not exceed the aggregate
outstanding principal amount of the applicable Loans made by such Lender;
provided, further, that such promissory notes that are to be replaced shall then
be deemed no longer outstanding hereunder and replaced by such new notes and
returned to the Borrowers promptly upon Lender’s receipt of the replacement
notes. Regardless whether or not any such promissory notes are issued, this
Agreement shall evidence the Loans and other Obligations owing or payable by
Borrowers to each Lender.

 

3. CONDITIONS OF LOANS

 

3.1 Conditions Precedent to Initial Loan. Each Lender’s obligation to make the
First Tranche Term Loan is subject to the condition precedent that Lender shall
have received, in form and substance satisfactory to Administrative Agent, such
documents, and completion of such other matters, as Administrative Agent may
reasonably deem necessary or appropriate, including, without limitation:

 

(a) duly executed signatures to this Agreement;

 

(b) duly executed signatures to the Pledge and Security Agreement;

 

(c) duly executed signatures to the Canadian Security Documents;

 

(d) duly executed signatures to the Israeli Security Documents;

 

(e) duly executed signatures to the Warrant;

 

(f) duly executed signatures to the Fee Letter;

 

(g) duly executed signatures to the Collateral Access Agreement(s) for such
locations as Administrative Agent may require;

 

(h) a certificate of each Loan Party, duly executed by a Responsible Officer,
certifying and attaching (i) the Operating Documents, (ii) resolutions duly
approved by the Board, (iii) any resolutions, consent or waiver duly approved by
the requisite holders of such Loan Party’s Equity Interests, if applicable, and
(iv) a schedule of incumbency;

 

(i) a payoff letter with respect to Indebtedness outstanding as of the Closing
Date to Perceptive Credit Holdings, LP, together with all documents reasonably
required in connection with the payoff and release of security interests;

 

(j) the Perfection Certificate of Borrower Representative, together with the
duly executed signature thereto;

 

(k) a legal opinion of US counsel to the Loan Parties, Canadian counsel to the
Loan Parties and Israeli counsel to the Loan Parties, in each case, in form and
substance satisfactory to Administrative Agent;

 

(l) the Guaranty and Security Documents, duly executed by the Loan Parties party
thereto; and

 

(m) payment of the fees in accordance with the Fee Letter and Lender Expenses
then due as specified in Section 2.4(a).

 

 6 

 



 

3.2 Conditions Precedent to all Loans. Each Lender’s obligations to make each
Loan is subject to the following conditions precedent:

 

(a) except for the Term Loan made on the Closing Date, timely receipt of an
executed Loan Request by Administrative Agent;

 

(b) the representations and warranties in this Agreement and the other Loan
Documents shall be true, accurate, and complete in all material respects on the
date of the Loan Request and on the Funding Date of each Loan; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(c) no Default or Event of Default shall have occurred and be continuing or
result from the Loan; and

 

(d) there has not been any event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect, or any material
adverse deviation by Loan Parties from the most recent business plan of Loan
Parties presented to and accepted by Administrative Agent, as determined by
Administrative Agent in Administrative Agent’s reasonable business judgment.

 

3.3 Covenant to Deliver.

 

(a) Each Loan Party agrees to deliver each item required to be delivered under
this Agreement as a condition precedent to any Loan. Each Loan Party expressly
agrees that a Loan made prior to the receipt of any such item shall not
constitute a waiver by Administrative Agent of any Loan Party’s obligation to
deliver such item, and the making of any Loan in the absence of a required item
shall be in Administrative Agent’s sole discretion.

 

(b) Each Loan Party agrees to deliver the items set forth on Schedule 2 hereto
within the timeframe set forth therein (or by such other date as Administrative
Agent may approve in writing), in each case, in form and substance reasonably
acceptable to Administrative Agent.

 

3.4 Procedures for Borrowing. To obtain a Loan, Borrower Representative shall
deliver a completed Loan Request to Administrative Agent (which may be delivered
by email) no later than 3:00 p.m. Eastern Time, ten (10) Business Days prior to
the date such Loan is requested to be made. On the Funding Date, each applicable
Lender shall fund the applicable Loan in the manner requested by the Loan
Request, provided that each of the conditions precedent to such Loan is
satisfied.

 

4. [Reserved]

 

5. REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants as follows:

 

5.1 Due Organization, Authorization; Power and Authority.

 

(a) Each Loan Party and each of its Subsidiaries are duly existing and in good
standing as a Registered Organization in their respective jurisdictions of
formation and are qualified and licensed to do business and are in good standing
in any other jurisdiction in which the conduct of their respective business or
ownership of property require that they be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect. In
connection with this Agreement, Borrower Representative has delivered to
Administrative Agent a completed certificate signed by Borrower Representative
entitled “Perfection Certificate”. Except to the extent Borrower Representative
has provided notice of a legal name change in accordance with Section 7.2, (i)
each Loan Party’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (ii) each Loan Party is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (iii) the Perfection Certificate accurately sets forth
each Loan Party’s organizational identification number or accurately states that
such Loan Party has none; (iv) the Perfection Certificate accurately sets forth
each Loan Party’s place of business, or, if more than one, its chief executive
office, domicile (for Quebec purposes) or principal place of business as well as
such Loan Party’s mailing address (if different than its chief executive office
or principal place of business); (v) except as set forth in the Perfection
Certificate, each Loan Party (and each of its predecessors) has not, in the past
five (5) years, changed its jurisdiction of formation, organizational structure
or type, or any organizational number assigned by its jurisdiction; and (vi) all
other information set forth on the Perfection Certificate pertaining to each
Loan Party and each of its Subsidiaries is accurate and complete in all material
respects (it being understood and agreed that Borrower Representative may from
time to time update certain information in the Perfection Certificate after the
Closing Date to the extent permitted by one or more specific provisions in this
Agreement).

 

 7 

 



 

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party have been duly authorized, and do not (i)
conflict with such Loan Party’s Operating Documents or other organizational
documents, (ii) contravene, conflict with, constitute a default under or violate
any material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which such Loan Party or any of its Subsidiaries
or any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect), or (v) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material agreement by which such Loan Party
is bound. No Loan Party is in default under any agreement to which it is a party
or by which it is bound in which the default could reasonably be expected to
have a Material Adverse Effect.

 

(c) No order, ruling or decision granted by a securities commission, court of
competent jurisdiction or regulatory or administrative body or other
Governmental Authority having jurisdiction is in effect, pending or threatened
that restricts any trades in any securities of Parent including any cease trade
orders and, to the knowledge of Parent, no facts or circumstances exist which
would reasonably be expected to give rise to any such order, ruling or decision
or other similar claims or investigations. Parent has authorized share capital
consisting of an unlimited number of shares of Common Stock, of which, as of the
date hereof, there are 230,648,396 shares of Common Stock issued and
outstanding. The currently issued and outstanding shares of Common Stock are
listed and posted for trading on the Nasdaq Capital Market and Parent is in
compliance in all material respects with all of the listing conditions on the
Nasdaq Capital Market. At all times prior to the full exercise of the conversion
rights pursuant to the Conversion Election Notice, Parent will be in a position
to issue such number of shares of Common Stock in accordance with the terms of
the Conversion Election and will be permitted to do so under applicable rules
and regulations of the Nasdaq Stock Market.

 

(d) Parent is a reporting issuer in each of the Provinces of Canada with the
exception of the Province of Québec. Parent is in compliance in all material
respects with applicable securities laws and is not on the list of defaulting
reporting issuers maintained by the Canadian securities regulatory authorities
of the relevant Canadian jurisdictions. Parent is in compliance in all material
respects with its continuous disclosure obligations under Canadian securities
laws, and, without limiting the generality of the foregoing, there has been no
material change that has occurred which has not been publicly disclosed. The
information and statements in Parent’s publicly available documents were true
and correct in all material respects as of the respective dates of such
information and statements and at the time that any such documents were filed on
System for Electronic Document Analysis and Retrieval and, as of the respective
dates filed (or, if amended or superseded by a subsequent filing prior to the
date of this Agreement, on the date of such filing), did not contain an untrue
statement of a material fact and did not omit to state any material fact that
was required to be stated or necessary to prevent a statement that is made from
being false or misleading in the circumstances in which it was made. Parent has
not filed any confidential material change reports which remain confidential as
at the date hereof.

 

5.2 Collateral.

 

(a) Each Loan Party has good title to, rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien pursuant to the
applicable Loan Documents to which it is a party, free and clear of any and all
Liens except Permitted Liens.

 

(b) Except for the Collateral Accounts described in the Perfection Certificate
or in a notice timely delivered pursuant to Section 6.6, no Loan Party has any
Collateral Accounts at or with any bank, broker or other financial institution,
and each Loan Party has taken such actions as are necessary to give the
applicable Collateral Agent a perfected security interest therein as required
pursuant to the terms of the applicable Loan Documents. The Accounts are bona
fide, existing obligations of the Account Debtors.

 

 8 

 



 

(c) The Collateral is located only at the locations identified in the Perfection
Certificate and other Permitted Locations. The Collateral is not in the
possession of any third party bailee (such as a warehouse) except as otherwise
provided in the Perfection Certificate or as disclosed in writing pursuant to
Section 3.3 of the Pledge and Security Agreement.

 

(d) Each Loan Party is the sole owner of the Intellectual Property which it owns
or purports to own except for (i) licenses constituting “Permitted Transfers”,
(ii) open-source software, (iii) over-the-counter software that is commercially
available to the public, (iv) material Intellectual Property licensed to such
Loan Party and noted on the Perfection Certificate or as disclosed pursuant to
Section 6.7(b), (v) Intellectual Property which is co-owned by a Loan Party and
a collaboration partner, and (vi) immaterial Intellectual Property licensed to
such Loan Party. Each Patent (other than patent applications) which it owns,
co-owns or purports to own and which is material to such Loan Party’s business
is, to the knowledge of the Loan Parties, valid and enforceable, and no part of
the Intellectual Property which a Loan Party owns, co-owns or purports to own
and which is material to the Loan Parties’ business has been judged by any court
to be invalid or unenforceable, in whole or in part. To the best of the Loan
Parties’ knowledge, no claim has been made that any part of the Intellectual
Property violates the rights of any third party except to the extent such claim
could not reasonably be expected to have a Material Adverse Effect. Except as
noted on the Perfection Certificate or as disclosed pursuant to Section 6.7(b),
no Loan Party is a party to, nor is it bound by, any Restricted License. No
Subsidiary which is not a Loan Party owns any material Intellectual Property. It
will not be necessary to use any inventions of any of such Loan Party’s
employees or consultants (or Persons it currently intends to hire) made prior to
their employment by such Loan Party. Each current and prior employee or
consultant of a Loan Party has entered into an invention assignment agreement or
similar agreement with such Loan Party with respect to all intellectual property
rights he or she owns that are related to such Loan Party’s business.

 

5.3 Accounts; Material Agreements. The Accounts are bona fide existing
obligations. The property or services giving rise to such Accounts have been
delivered or rendered. No Loan Party has received any written notice of actual
or imminent insolvency of an Account Debtor. The material licenses and
agreements to which any Loan Party or any of its Subsidiaries is a party is in
good standing and in full force and effect and no Loan Party is in material
breach with respect thereto. No material customer or supplier has terminated or
significantly reduced its business with any Loan Party or communicated its
intent to do so to any Loan Party or any of its Subsidiaries.

 

5.4 Litigation and Proceedings. Except as set forth in the Perfection
Certificate or as disclosed in writing pursuant to Section 6.2, there are no
actions, suits, litigations or proceedings, at law or in equity, pending, or, to
the knowledge of any Responsible Officer, threatened in writing, by or against
any Loan Party or any of its Subsidiaries, officers or directors involving more
than, individually or in the aggregate for all related proceedings, Two Hundred
and Fifty Thousand ($250,000) or in which any adverse decision has had or could
reasonably be expected to have any Material Adverse Effect.

 

5.5 Financial Statements; Financial Condition. All consolidated and
consolidating financial statements for the Loan Parties and each of their
Subsidiaries delivered to Administrative Agent fairly present in all material
respects the consolidated and consolidating financial condition and results of
operations of the Loan Parties and each of their Subsidiaries as of the
respective dates and for the respective periods then ended, and there are no
material liabilities (including any contingent liabilities) which are not
reflected in such financial statements. There has not been any material
deterioration in the consolidated and consolidating financial condition of the
Loan Parties and each of its Subsidiaries or the Collateral since the date of
the most recent financial statements submitted to Administrative Agent.

 

5.6 Solvency. The fair salable value of the assets (including goodwill minus
disposition costs) of the Loan Parties and each of their Subsidiaries, on a
consolidated basis, exceeds the fair value of liabilities of the Loan Parties’
and each of their Subsidiaries, on a consolidated basis; no Loan Party is left
with unreasonably small capital after the transactions in this Agreement; and
each Loan Party is able to pay its debts (including trade debts) as they mature.

 



 9 

 



 

5.7 Consents; Approvals. Each Loan Party and each of its Subsidiaries have
obtained all third party consents, approvals, waivers, made all declarations or
filings with, given all notices to, and obtained all consents, licenses, permits
or other approvals from all Governmental Authorities that are necessary (i) to
enter into the Loan Documents and consummate the transactions contemplated
thereby, and (ii) to continue their respective businesses as currently
conducted, except (with respect to this clause (ii)) where failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

5.8 Subsidiaries; Investments. No Loan Party has any Subsidiaries, except as
noted on the Perfection Certificate or as disclosed to Administrative Agent
pursuant to Section 6.11 below. No Loan Party owns any stock, partnership, or
other ownership interest or other Equity Interests except for Permitted
Investments.

 

5.9 Tax Returns and Payments. Each Loan Party and each of its Subsidiaries have
timely filed all required Tax returns and reports (or appropriate extensions
therefor), and such Loan Party and each of its Subsidiaries has timely paid all
foreign, federal, state, provincial, territorial and local Taxes, assessments,
deposits and contributions owed by such Loan Party or such Subsidiary, as
applicable, except (a) to the extent such Taxes are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor, or (b) if such
Taxes, assessments, deposits and contributions do not, individually or in the
aggregate, exceed Ten Thousand Dollars ($10,000). No Loan Party is aware of any
claims or adjustments proposed for any prior tax years of any Loan Party or any
of its Subsidiaries which could result in a material amount of additional Taxes
becoming due and payable by a Loan Party or any of its Subsidiaries.

 

5.10 Shares. Such Loan Party has full power and authority to create a first lien
on the Shares and no disability or contractual obligation exists that would
prohibit such Loan Party from pledging the Shares pursuant to this Agreement.
There are no subscriptions, warrants, rights of first refusal or other
restrictions on transfer relative to, or options exercisable with respect to the
Shares. The Shares have been and will be duly authorized and validly issued, and
are fully paid and non-assessable. The Shares are not the subject of any present
or threatened suit, action, arbitration, administrative or other proceeding, and
such Loan Party knows of no reasonable grounds for the institution of any such
proceedings.

 

5.11 Compliance with Laws.

 

(a) No Loan Party or Subsidiary of a Loan Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940 as amended.

 

(b) No Loan Party or Subsidiary of a Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security” as
such terms are defined in Regulation U of the Federal Reserve Board as now and
from time to time hereafter in effect (such securities being referred to herein
as “Margin Stock”). None of the proceeds of the Loans or other extensions of
credit under this Agreement have been (or will be) used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose which might cause any of the
Loans or other extensions of credit under this Agreement to be considered a
“purpose credit” within the meaning of Regulation T, U or X of the Federal
Reserve Board. Further and for the avoidance of doubt, no Loan Party or
Subsidiary of a Loan Party currently owns any Margin Stock

 

(c) Neither the making of the Loans hereunder nor Loan Parties’ use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. No Loan Party, nor any of its
Subsidiaries, nor any Affiliate of any Loan Party or of any Subsidiary, nor any
controlling holder of Equity Interests of any of the foregoing (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control of the United States
Department of Treasury (“OFAC”) or in Section 1 of the Anti-Terrorism Order or
similar sanctions laws of any other Governmental Authority including of any
other applicable jurisdiction, (ii) is a resident of any country that is subject
to embargo or trade sanctions enforced by OFAC, (iii) is, or will become, a
Person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of the Anti-Terrorism Order, or (iv) engages in any
dealings or transactions, or is otherwise associated, with any such Person.

 

 10 

 



 

(d) Each Loan Party and its Subsidiaries are in compliance, in all material
respects, with the USA Patriot Act and CAML. No part of the proceeds from the
Loans made hereunder has been (or will be) used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended or similar laws (including CAML) of any other
Governmental Authority including of any other applicable jurisdiction.

 

(e) The Loan Parties do not have Canadian Pension Plans which are Canadian
Defined Benefit Pension Plans. Any Canadian Pension Plans which require
registration pursuant to the Income Tax Act (Canada) are duly registered under
the Income Tax Act (Canada) and all other applicable laws which require
registration. Each Loan Party and each of their respective Subsidiaries has
complied with and performed all of its obligations under and in respect of any
Canadian Pension Plans and the Canadian Benefit Plans under the terms thereof,
any funding agreements and all applicable laws (including any fiduciary,
funding, investment and administration obligations). All employer and employee
payments, contributions or premiums to be remitted, paid to or in respect of any
Canadian Pension Plan or the Canadian Benefit Plan have been paid in a timely
fashion in accordance with the terms thereof, any funding agreement and all
applicable laws. There have been no improper withdrawals or applications of the
assets of any Canadian Pension Plans or the Canadian Benefit Plans. There has
been no termination of any Canadian Pension Plan, and to the knowledge of Loan
Parties, no facts or circumstances have occurred or existed that could result,
or be reasonably anticipated to result, in the declaration of a termination of
any Canadian Pension Plan by any Governmental Authority under applicable law. No
Reportable Event or Prohibited Transaction, as defined in ERISA has occurred or
is reasonably expected to occur, and no Loan Party has failed to meet the
minimum funding requirements of ERISA. No Loan Party has violated any applicable
environmental laws in any material respect, maintains any properties or assets
which have been designated in any manner pursuant to any environmental
protection statute as a hazardous materials disposal site, or has received any
notice, summons, citation or directive from the Environmental Protection Agency
or any other similar Governmental Authority.

 

5.12 Products. A complete and accurate list of the Products, is set forth on the
Perfection Certificate, as updated from time to time pursuant to the Compliance
Certificate. The Loan Parties and each of its Subsidiaries hold all required
Governmental Approvals, a list of which is set forth on the Perfection
Certificate, and all Governmental Approvals are in full force and effect. There
are no proceedings in progress, pending or, to such Loan Party’s knowledge,
threatened, that may result in revocation, cancellation, suspension, rescission
or any adverse modification of any of any Governmental Approval nor, to the best
of the knowledge, information and belief of such Loan Party, after due inquiry,
are there any facts upon which proceedings could reasonably be based. Without
limitation of the foregoing:

 

(a) With respect to any Product being tested or manufactured, each Loan Party
and each of its Subsidiaries has received or is in the process of obtaining, and
such Product is the subject of, all Governmental Approvals needed in connection
with the testing or manufacture of such Product as such testing is currently
being conducted by or on behalf of a Loan Party or any of its Subsidiaries, and
neither any Loan Party nor any of its Subsidiaries has received any notice from
any applicable Governmental Authority, that such Governmental Authority is
conducting an investigation or review of (i) any Loan Party’s or any of its
Subsidiary’s manufacturing facilities and processes for such Product which have
disclosed any material deficiencies or violations of any Requirement of Law or
the Governmental Approvals related to the manufacture of such Product, or (ii)
any such Governmental Approval or that any such Governmental Approval has been
revoked or withdrawn, nor has any such Governmental Authority issued any order
or recommendation stating that the development, testing and/or manufacturing of
such Product should cease.

 

(b) With respect to any Product marketed or sold by a Loan Party or any of its
Subsidiaries, such Loan Party or such Subsidiary, as applicable, has received,
and such Product is the subject of, all Governmental Approvals needed in
connection with the marketing and sales of such Product as currently being
marketed or sold, and no Loan Party nor any of its Subsidiary has received any
notice from any applicable Governmental Authority, that such Governmental
Authority is conducting an investigation or review of any such Governmental
Approval or that any such Governmental Approval has been revoked or withdrawn,
nor has any such Governmental Authority issued any order or recommendation
stating that such marketing or sales of such Product cease or that such Product
be withdrawn from the marketplace;

 

 11 

 



 

(c) There have been no adverse clinical test results in connection with a
Product which have or could reasonably be expected to have a Material Adverse
Effect; and

 

(d) There have been no Product recalls or voluntary Product withdrawals from any
market, except for SciVac Ltd.’s voluntary recall of Sci-B-Vac in 2015.

 

5.13 Full Disclosure. No written representation, warranty or other statement of
a Loan Party or any of its Subsidiaries in any certificate or written statement
by or on behalf of a Loan Party or any of its Subsidiaries in connection with
this Agreement, as of the date such representation, warranty, or other statement
was made, taken together with all such written certificates and written
statements given, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained in the
certificates or statements not misleading in light of the circumstances under
which they were made (it being recognized that the projections and forecasts
provided by any Loan Party in good faith and based upon reasonable assumptions
are not viewed as facts and that actual results during the period or periods
covered by such projections and forecasts may differ from the projected or
forecasted results).

 

6. AFFIRMATIVE COVENANTS

 

Each Loan Party shall do all of the following:

 

6.1 Government Compliance. Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
could reasonably be expected to have a Material Adverse Effect; comply, and
cause each Subsidiary to comply, with all laws, ordinances and regulations to
which it is subject except where a failure to do so could not reasonably be
expected to have a Material Adverse Effect; obtain all of the Governmental
Approvals required in connection with such Loan Party’s business and for the
performance by each Loan Party of its obligations under the Loan Documents to
which it is a party and the grant of a security interest in accordance
therewith, and comply with all terms and conditions with respect to such
Governmental Approvals.

 

6.2 Financial Statements, Reports, Certificates. Provide Administrative Agent
with the following:

 

(a) Monthly Financial Statements. Within thirty (30) days after the last day of
each month, a company prepared unaudited consolidated and consolidating balance
sheet, income statement and statement of cash flows covering the Loan Parties
and each of their Subsidiaries’ operations for such month, in form acceptable to
Administrative Agent, certified by a Responsible Officer as having been prepared
in accordance with GAAP, consistently applied, except for the absence of
footnotes, and subject to normal year-end adjustments.

 

(b) Quarterly Financial Statements. Within forty-five (45) days after the last
day of each fiscal quarter, in the event Parent has not otherwise filed its
Quarterly Report on Form 10Q, a company prepared unaudited consolidated and
consolidating balance sheet, income statement and statement of cash flows
covering the Loan Parties and each of their Subsidiaries’ operations for such
fiscal quarter, in form acceptable to Administrative Agent, certified by a
Responsible Officer as having been prepared in accordance with GAAP,
consistently applied, except for the absence of footnotes, and subject to normal
year-end adjustments.

 

(c) Compliance Certificates. Together with the monthly financial statements, a
duly completed Compliance Certificate signed by a Responsible Officer.

 

(d) Annual Operating Budget and Financial Projections. Within forty-five (45)
days after the end of each fiscal year of Parent (and within five (5) days of
any material modification thereto), an annual operating budget, on a
consolidated and consolidating basis (including income statements, balance
sheets and cash flow statements, by month) for the upcoming fiscal year of
Parent, together with any related business forecasts used in the preparation
thereof.

 

(e) Annual Audited Financial Statements. As soon as available, but no later than
ninety (90) days after the last day of Parent’s fiscal year, in the event Parent
has not otherwise filed its Annual Report on Form 10K, audited consolidated
financial statements prepared in accordance with GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm reasonably acceptable to
Administrative Agent, together with any management letter with respect thereto.

 

 12 

 

 

 

(f) Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices generally made available to all stockholders or
to any holders of Subordinated Debt unless such statements, reports and notices
are filed with the Securities and Exchange Commission and a link to such filing
is posted on Parent’s website.

 

(g) SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Parent with the
Securities and Exchange Commission, provided that such filings shall be deemed
to have been delivered on the date on which Parent posts such documents on
Parent’s website.

 

(h) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against any Loan Party or any of its Subsidiaries that
could result in damages or costs to any Loan Party or any of its Subsidiaries,
individually or in the aggregate for all related proceedings, of Two Hundred and
Fifty Thousand ($250,000) or more, or of any Loan Party or any of its
Subsidiaries taking or threatening legal action against any third person with
respect to a material claim, and with respect to any pending action or
threatened action, a prompt report of any material development with respect
thereto.

 

(i) Intellectual Property Report. Together with the Compliance Certificate
delivered at the end of each calendar quarter, a report in form reasonably
acceptable to Administrative Agent, listing any applications or registrations
that any Loan Party or any of its Subsidiaries has made or filed in respect of
any Patents, Copyrights or Trademarks and the status of any outstanding
applications or registrations, as well as any material change in any Loan Party
or any of its Subsidiaries’ Intellectual Property.

 

(j) Aging Reports; Other Reports and Information. Together with the monthly
financial reports, reports as to the following, in form acceptable to
Administrative Agent: accounts receivable and accounts payable aging;

 

(k) Bank Account Statements. Together with the monthly financial statements
delivered in accordance with subsection (a) above, a copy of the most recent
account statement, with transaction detail, for each Deposit Account or
Securities Account of a Loan Party or any of its Subsidiaries, or within three
(3) days, upon Administrative Agent’s request, evidence satisfactory to
Administrative Agent of the balance maintained in any such Deposit Account or
Securities Account.

 

(l) Board and Committee Materials. At the same time and in the same manner as it
gives to the members of any Loan Party’s Board, or any committee or subcommittee
or scientific advisory board, copies of all materials that Parent provides to
its Board (or such committee, subcommittee or advisory board) in connection with
meetings of any Loan Party’s Board (or such committee, subcommittee or advisory
board), including any reports with respect to Loan Parties’ operations or
performance, and after receiving the requisite internal approvals, approved
minutes of such meetings; provided, however, the foregoing may be subject to
such exclusions and redactions as necessary in order to (A) preserve the
confidentiality of (i) highly sensitive proprietary information and (ii) other
information that if disclosed would reasonably be expected to result in a
conflict of interest between Loan Parties and a Secured Party, or (B) prevent
impairment of the attorney client privilege with respect to pending or
threatened litigation.

 

(m) Product Related. Within three (3) Business Days of receipt, copies of all
material correspondence, reports, documents and other filings with any
Governmental Authority that could reasonably be expected to have a material
adverse effect on any Governmental Approvals required for the manufacturing,
marketing, testing or sale of Products or which could have a Material Adverse
Effect.

 

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between a Loan Party and its
Account Debtors shall follow such Loan Party’s customary practices as they exist
at the Closing Date. Borrower Representative shall promptly notify
Administrative Agent of all returns, recoveries, disputes and claims that
involve more than Two Hundred and Fifty Thousand ($250,000).

 

 13 

 



 

6.4 Taxes; Pensions. Timely file, and cause each of its Subsidiaries to timely
file, all required Tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state, provincial,
territorial and local Taxes, assessments, deposits and contributions owed by
such Loan Party and each of its Subsidiaries, except for deferred payment of any
Taxes contested pursuant to the terms of Section 5.9, except to the extent such
failure to timely file or pay relates to Taxes in an aggregate amount not to
exceed Fifty Thousand Dollars ($50,000) and shall deliver to Administrative
Agent, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.

 

6.5 Insurance. Keep, and cause each Subsidiary to keep, its business and the
Collateral insured for risks and in amounts standard for companies in the Loan
Parties’ industry and location and as Administrative Agent may reasonably
request. Insurance policies shall be in a form, with financially sound and
reputable insurance companies that are not Affiliates of any Loan Party, and in
amounts that are reasonably satisfactory to Administrative Agent.

 

6.6 Deposit and Securities Accounts. Maintain Collateral Accounts only at the
banks and other financial institutions identified in the Perfection Certificate
or as disclosed pursuant to a notice timely delivered. Borrowers shall further
maintain an ACH payment structure in favor of Administrative Agent or otherwise
designate a Collateral Account for payment of amounts due in respect of the
Obligations as set forth in Section 2.5(c), satisfactory to Administrative
Agent, which may be .

 

6.7 Intellectual Property.

 

(a) Use commercially reasonable efforts to protect, defend and maintain the
validity and enforceability of its Intellectual Property material to its
business; promptly advise Administrative Agent in writing of material
infringements or any other event that could reasonably be expected to materially
and adversely affect the value of its Intellectual Property material to its
business; use commercially reasonable efforts to resolve any material claim of
infringement that could reasonably be expected to have a Material Adverse Effect
unless such claim is dismissed within thirty (30) days from initiation thereof
or Borrower Representative has demonstrated to Administrative Agent’s
satisfaction that such proceedings are without merit and adequate reserves have
been taken; and not allow any Intellectual Property material to the Loan
Parties’ business to be abandoned, forfeited or dedicated to the public without
Administrative Agent’s written consent.

 

(b) Provide written notice to Administrative Agent at least thirty (30) days
prior to any Loan Party entering or becoming bound by any Restricted License
(other than off the shelf software and services that are commercially available
to the public), and obtain, or cause such Loan Party to obtain, the consent of,
or waiver in form satisfactory to Administrative Agent from any person whose
consent or waiver is necessary for the applicable Loan Party to dispose of such
Restricted License in a sale of all or substantially all assets of such Loan
Party or the affected business line.

 

6.8 Litigation Cooperation. From the Closing Date and continuing through the
termination of this Agreement, make available to Administrative Agent, any
Collateral Agent and any Lender, without expense to Administrative Agent or any
Collateral Agent or Lender, as applicable, each Loan Party and its officers,
employees and agents and each Loan Party’s books and records, to the extent that
Administrative Agent, or any Collateral Agent or Lender may deem them reasonably
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Administrative Agent, or any Collateral Agent or Lender with
respect to any Collateral or relating to any Loan Party.

 

6.9 Access to Collateral; Books and Records. Allow Administrative Agent, the
applicable Collateral Agent, or its respective agents, to inspect the Collateral
and audit and copy such Loan Party’s Books, in accordance with Section 6.13 or
as set forth in the applicable Loan Documents. Such inspections or audits shall
be conducted upon reasonable notice, during normal business hours and no more
often than once every twelve (12) months unless an Event of Default has occurred
and is continuing in which case such inspections and audits shall occur as often
as Administrative Agent shall determine is necessary. The reasonable costs
associated with a third party retained to conduct the foregoing inspections and
audits shall be at Borrowers’ expense, provided that, prior to each third party
inspection and audit, Administrative Agent shall, at the request of Borrower
Representative, notify Borrower Representative of the estimated fees to be
incurred in connection therewith.

 

 14 

 



 

6.10 [Reserved.]

 

6.11 Joinder of Subsidiaries.

 

(a) No later than fifteen (15) days after such time as a Loan Party or any of
its Subsidiaries forms any direct or indirect Subsidiary or acquires any direct
or indirect Subsidiary after the Closing Date, or is the subject of a Division,
or at any time upon request of Administrative Agent with respect to any
Subsidiary whether existing as of the Closing Date or thereafter created or
acquired: (a) promptly, and in any event within five (5) days of creation,
acquisition, Division or request, as applicable, provide written notice to
Administrative Agent together with certified copies of the Operating Documents
for such Subsidiary (or in case of a Division, the Person(s) resulting from such
Division), and (b) promptly, and in any event within ten (10) days of formation
or creation, or upon Administrative Agent’s request, as applicable: (i) take all
such action as may be reasonably required by Administrative Agent to cause the
applicable Subsidiary (or in case of a Division, the Person(s) resulting from
such Division) to either: (A) provide a joinder to this Agreement pursuant to
which such Subsidiary or Person resulting from a Division becomes a Loan Party
hereunder, or (B) guarantee the Obligations of Borrowers under the Loan
Documents and grant a security interest in and to substantially all assets of
such Subsidiary or Person resulting from a Division (excluding its Intellectual
Property and other exclusions consistent with applicable exclusions in favor of
other Loan Parties pursuant to the Loan Documents), in each case together with
such Account Control Agreements and other documents, instruments and agreements
reasonably requested by Administrative Agent, all in form and substance
satisfactory to Administrative Agent (including being sufficient to grant the
applicable Collateral Agent a first priority Lien, subject to Permitted Liens in
and to the assets of such Subsidiary or Person resulting from a Division), and
(ii) and to pledge all of the direct or beneficial Equity Interests in such
Subsidiary or Person resulting from a Division. Any document, agreement, or
instrument executed or issued pursuant to this Section 6.11 shall be a Loan
Document.

 

(b) Loan Parties shall not permit Subsidiaries which are not Loan Parties, in
the aggregate to maintain (i) cash and other assets with an aggregate value for
all such Subsidiaries in excess of 5.0% of consolidated assets, (ii) revenue in
excess of 5.0% of consolidated revenues for any twelve month period then ended,
(iii) any Intellectual Property which is material to the business of Loan
Parties and their Subsidiaries as a whole, or (iv) any contracts which are
material to the business of Loan Parties and their Subsidiaries as a whole,
without causing one or more of such Subsidiaries to enter into a joinder or
guaranty in form satisfactory to Administrative Agent with respect to the
Obligations as Administrative Agent may request within fifteen days (or such
other period as Administrative Agent may agree in writing), such that compliance
with clauses (i) through (iv) shall be restored.

 

6.12 Management Rights. Any representative of Administrative Agent shall have
the right to meet with management and officers of Loan Parties to discuss such
books of account and records. In addition, Administrative Agent shall be
entitled at reasonable times and intervals to consult with and advise the
management and officers of Loan Parties concerning significant business issues
affecting Loan Parties. Such consultations shall not unreasonably interfere with
any Loan Party’s business operations.

 

6.13 Canadian Pension Plans and Canadian Benefit Plans. Each Loan Party shall
use its best efforts to ensure that each Canadian Pension Plan and Canadian
Benefit Plan is administered in a timely manner in all respects in accordance
with the applicable pension plan text, funding agreement, the Income Tax Act
(Canada) and all other applicable laws.

 

6.14 Parent as Holding Company. Parent shall not incur any liabilities (other
than liabilities arising under the Loan Documents), own or acquire any assets
(other than the Equity Interests of Borrowers or cash and Cash Equivalents) or
engage itself in any operations or business, except in connection with the
maintenance of legal existence, the ownership of Equity Interest of Loan Parties
and other Subsidiaries, its rights and obligations under the Loan Documents and
the maintaining of accounts, service agreements, regulatory registrations,
permits and all other obligations necessary to sustain business operations.

 

 15 

 



 

6.15 Right to Invest. In connection with any Qualified Financings consummated
after the Closing Date, Designated Holders shall have the right, in their
respective discretion to participate in any such Qualified Financing, provided
that with respect to any public offering of Parent, Parent agrees to use
commercially reasonable efforts to provide Designated Holders with the
opportunity to invest in each such Qualified Financing if it is lawful to do so
(or if the Qualified Financing is an underwritten public offering pursuant to a
registration statement under the Securities Act of 1933, as amended, to use
commercially reasonable efforts to cause the underwriters for such offering to
offer Designated Holders an allocation of securities in such offering), on the
same terms, conditions and pricing afforded to other investors participating in
such Qualified Financing; provided that the maximum aggregate investment amount
by Designated Holders for all participation in Qualified Financings pursuant to
this Section 6.15 shall be $5,000,000. Parent shall provide written notice to
Administrative Agent not later than the date upon which potential investors are
notified of a Qualified Financing, and if Designated Holders desire to exercise
its right to participate in such Qualified Financing, Designated Holders shall
cooperate to consummate its investment in such closing promptly upon receipt of
documentation with respect thereto. Parent shall not take any action to avoid or
seek to avoid the observance or performance of any of the obligations pursuant
to this Section 6.15, but will at all times in good faith assist in the carrying
out the same and take all such action as may be necessary or appropriate, but
only to the extent permitted by law, to protect the rights of Designated Holders
hereunder against impairment.

 

6.16 Further Assurances. Execute any further instruments and take further action
as Administrative Agent may reasonably request to effect the purposes of this
Agreement.

 

7. NEGATIVE COVENANTS

 

No Loan Party shall, or shall cause or permit any of its Subsidiaries to, do any
of the following:

 

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”) all or any part of its business or property, except
for Permitted Transfers.

 

7.2 Changes in Business, Management, Ownership, or Business Locations. (a)
Engage in any business other than the businesses currently engaged in by such
Person, as applicable, or reasonably related thereto; (b) cease doing business,
or liquidate or dissolve; (c) permit or suffer a Change in Control; or (d)
without at least thirty (30) days prior written notice to Administrative Agent
(i) change its jurisdiction of organization, (ii) change its organizational
structure or type, (iii) change its legal name, (iv) change its organizational
number (if any) assigned by its jurisdiction of organization, or (v) change its
chief executive office, domicile (for purposes of Quebec) or principal place of
business.

 

7.3 Amalgamations, Mergers or Acquisitions.

 

(a) Amalgamate, merge or consolidate with any other Person (except if
concurrently with, and as a condition to the effectiveness of, the closing of
such amalgamation, merger or consolidation, the Obligations shall be repaid in
full, in cash), or acquire all or substantially all of the capital stock or
property of another Person or business line of another Person (including,
without limitation, by the formation of any Subsidiary) or enter into any
agreement to do any of the same, provided that a Subsidiary may amalgamate,
merge or consolidate into another Subsidiary or into a Borrower, provided that
in any merger or consolidation involving Borrower Representative, a Borrower or
a Guarantor, Borrower Representative or such Borrower or Guarantor,
respectively, shall be the surviving entity.

 

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
other than Permitted Indebtedness.

 

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, except for Permitted Liens, or otherwise permit any Collateral not
to be subject to the first priority security interest granted herein, except in
connection with Permitted Liens permitted to have priority over the Lien
pursuant to the Loan Documents or deemed to have priority over the Lien pursuant
to applicable law, or enter into any agreement, document, instrument or other
arrangement with any Person which directly or indirectly prohibits or has the
effect of prohibiting any Loan Party or Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of such
Loan Party’s or Subsidiary’s Intellectual Property, except (i) pursuant to the
Loan Documents, (ii) in connection with restrictions in the Ordinary Course of
Business in connection with licenses of Intellectual Property constituting a
Permitted Transfer with respect to the Intellectual Property subject to such
license, and (iii) with respect to financed Equipment subject to a Lien
described in clause (c) of the defined term “Permitted Liens”.

 

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
in compliance with requirements of applicable Loan Documents.

 

 16 

 



 

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment on any capital stock of a Loan Party or redeem, retire or purchase
any Equity Interests of a Loan Party provided that (i) Parent may convert any of
its convertible Equity Interests (including warrants) into other Equity
Interests issued by Parent pursuant to the terms of such convertible securities
or otherwise in exchange thereof, (ii) Parent may convert Subordinated Debt
issued by Parent into Equity Interests issued by Parent pursuant to the terms of
such Subordinated Debt and to the extent permitted under the terms of the
applicable subordination or intercreditor agreement; (iii) any Borrower or
Subsidiary thereof may pay dividends solely in Equity Interests of such Borrower
or Subsidiary; (iv) Parent may make cash payments in lieu of fractional shares;
and (v) Parent may repurchase the Equity Interests issued by Parent pursuant to
stock repurchase agreements approved by Parent’s Board so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided that the aggregate amount of all such
repurchases does not exceed Two Hundred and Fifty Thousand ($250,000) per fiscal
year; or (b) directly or indirectly make any Investment (including, without
limitation, by the formation of any Subsidiary), other than Permitted
Investments. Notwithstanding the foregoing, Loan Parties shall be permitted to
make the repurchases, payments or distributions expressly permitted above only
if, at such time, and immediately after giving effect thereto: (i) no Default or
Event of Default, exists or could reasonably be expected to occur, (ii) each
Loan Party is solvent, and (iii) such payment or distribution is permitted under
and is made in compliance with all applicable laws.

 

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of a Loan Party, except for
(a) transactions that are in the Ordinary Course of Business and on fair and
reasonable terms that are no less favorable to such Person than would be
obtained in an arm’s length transaction with a non-affiliated Person; (b) bona
fide rounds of Subordinated Debt or equity financing by existing investors in
Parent for capital raising purposes, and (c) reasonable and customary director,
officer and employee compensation and other customary benefits including
retirement, health, stock option and other benefit plans and indemnification
arrangements approved by Parent’s Board.

 

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except as permitted pursuant to the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or (b)
amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof, provide for earlier or greater principal,
interest, or other payments thereon, or adversely affect the subordination
thereof to the Obligations.

 

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Loan for that purpose; take
any action or fail to take any action (or suffer any other Person to do so), to
the extent the same would cause the representations set forth in Section 5.11(c)
to be untrue; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Effect; withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of a Loan Party or any of its
Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

 

7.11 Canadian Defined Benefits Plans. No Loan Party shall (a) contribute to or
assume an obligation to contribute to or have any liability under any Canadian
Defined Benefit Pension Plan, without the prior written consent of
Administrative Agent, (b) acquire an interest in any Person if such Person
sponsors, maintains or contributes to, or at any time in the five-year period
preceding such acquisition has sponsored, maintained, or contributed to a
Canadian Defined Benefit Pension Plan, without the prior written consent of
Administrative Agent; or (c) wind-up any Canadian Defined Benefit Pension Plan,
in whole or in part, unless it has obtained written advice from the actuary for
such plan that the plan (or part thereof in the case of a partial windup) is
fully funded or has no unfunded liability at the effective date of the windup,
without the prior written consent of Administrative Agent.

 

 17 

 



 

8. EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1 Payment Default. Any Loan Party fails to pay any Obligations after such
Obligations are due and payable.

 

8.2 Covenant Default.

 

(a) A Loan Party fails or neglects to perform any obligation in Section 3.3(b),
Sections 6.4, 6.5, 6.6 or 6.8 or violates any covenant in Section 7; or

 

(b) A Loan Party defaults on any obligation in Section 6.2, and as to any such
default has failed to cure such default within ten (10) days after the earlier
of: (i) notice of the occurrence thereof has been given to Borrower
Representative by Administrative Agent (which may be in the form of an email
request for missing, incomplete or late reports or financial statements), or
(ii) the date which a Loan Party knew thereof; provided, however, if a Loan
Party defaults on any obligation in Section 6.2 more than three (3) times in any
calendar year, the foregoing cure period shall not apply to any subsequent
default due to a failure to comply with Section 6.2 during such calendar year;
or

 

(c) A Loan Party fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within fifteen (15) days after
the earlier of: (i) notice of the occurrence thereof has been given to the
Borrower Representative by the Administrative Agent or (ii) the date which a
Loan Party knew or would reasonably be expected to have known thereof.

 

8.3 Material Adverse Effect. An event or circumstance has occurred which could
be expected to have a Material Adverse Effect.

 

8.4 Attachment; Levy; Restraint on Business.

 

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of a Loan Party or of any of its Subsidiaries, or (ii) a notice of
Lien or levy is filed against the assets of any Loan Party or any of its
Subsidiaries by any Governmental Authority, and the same under clauses (i) and
(ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Loans shall be made during any ten (10) day cure period;
or

 

(b) (i) Any material portion of the assets of a Loan Party or any of its
Subsidiaries is attached, seized, levied on, or comes into possession of a
trustee or receiver, or (ii) any court order enjoins, restrains, or prevents a
Loan Party or any of its Subsidiaries from conducting all or any material part
of its business.

 

8.5 Insolvency. (a) A Loan Party or any of its Subsidiaries, as a whole, is
unable to pay its debts (including trade debts) as they become due or otherwise
becomes insolvent, the realizable value of the Loan Parties’ assets is less than
the aggregate sum of the liabilities of the Loan Parties; (b) a Loan Party or
any of its Subsidiaries begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against a Loan Party or any of its Subsidiaries and is not
dismissed or stayed within forty-five (45) days (but no Loans shall be made
while any of the conditions described in this Section 8.5 exist and/or until any
Insolvency Proceeding is dismissed).

 

8.6 Other Agreements. There is, under any agreement to which a Loan Party or any
of its Subsidiaries is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount individually or in
the aggregate in excess of Five Hundred Thousand ($500,000) (except if such
third party is restricted from accelerating the maturity of such Indebtedness,
including pursuant to the terms of a subordination or similar agreement entered
into with respect to the Obligations and subject to any applicable cure period);
or (b) any breach or default by a Loan Party or a Subsidiary of such Loan Party,
the result of which could reasonably be expected to have a Material Adverse
Effect.

 

 18 

 



 

8.7 Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, in excess of (a) One Million ($1,000,000) or, (b) to the extent
amounts in excess of One Million ($1,000,000) are covered by insurance and the
insurer has acknowledged its responsibility to cover such amounts, Five Million
($5,000,000) shall be rendered against a Loan Party or any of its Subsidiaries
by any Governmental Authority, and the same are not, within twenty (20) days
after the entry, assessment or issuance thereof, vacated, or after execution
thereof, stayed or bonded pending appeal, (provided that no Loans will be made
prior to the vacation, stay, or bonding of such fine, penalty, judgment, order
or decree).

 

8.8 Misrepresentations. Any Loan Party or any Person acting for such Loan Party
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Administrative
Agent, or any Collateral Agent or Lender or to induce Administrative Agent, or
any Collateral Agent or Lender to enter this Agreement or any Loan Document, and
such representation, warranty, or other statement is incorrect in any material
respect when made.

 

8.9 Subordinated Debt. Any Subordination Agreement governing any Subordinated
Debt shall for any reason be revoked or invalidated or otherwise cease to be in
full force and effect, any party thereto shall be in breach thereof or contest
in any manner the validity or enforceability thereof or deny that it has any
further obligation thereunder, or any Liens securing the Obligations shall for
any reason not have the priority contemplated by this Agreement.

 

8.10 Governmental Approval. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed for a full
term, and such revocation, rescission, suspension, modification or non-renewal
has, or could reasonably be expected to have, a Material Adverse Effect.

 

8.11 Guaranty. Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect.

 

9. Acceleration

 

9.1 Acceleration. Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent, is entitled, to declare all Obligations
immediately due and payable (but if an Event of Default described in Section 8.5
occurs all Obligations are immediately due and payable without any action by
Administrative Agent), and to stop advancing money or extending credit for any
Borrower’s benefit under this Agreement (and each Lender’s Commitment shall be
deemed terminated as long as an Event of Default has occurred and is
continuing).

 

10. NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon confirmation of receipt, when sent by
electronic mail transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, or email address indicated below.
Administrative Agent, Lenders and Loan Parties may change their respective
mailing or electronic mail addresses by giving the other party written notice
thereof in accordance with the terms of this Section 10.

 

If to Loan Parties:

c/o Variation Biotechnologies Inc.

310 Hunt Club Road East, Suite 201

Ottawa Ontario Canada K1V 1C1

Attention: Chris McNulty

Email: cmcnulty@vbivaccines.com

    With a copy, not constituting notice, to:

Haynes Boone

30 Rockefeller Plaza, 26th Floor

New York, NY 10112

Attn: Rick Werner; Jayun Koo

Email: Rick.Werner@haynesboone.com;

Jayun.Koo@haynesboone.com



 

 19 

 

 

 

If to Collateral Trustee:

ANKURA TRUST COMPANY, LLC

140 Sherman Street, Fourth Floor

Fairfield, CT 06824

Attention: Lisa Price

Email: Lisa.Price@ankura.com

   

If to Administrative Agent or Lenders:

 

K2 HEALTHVENTURES LLC

855 Boylston Street, 10th Floor

Boston, MA 02116

 

For Loan Requests, monthly reporting, Compliance Certificates, and other regular
reporting deliverables:

 

Attention: Finance

 

Email: finance@k2hv.com; anup@k2hv.com; derek@k2hv.com, nate@k2hv.com

 

For all other notices:

 

Attention: Legal Notices

Email: legal@k2hv.com

    With a copy to (but not constituting notice, and excluding Loan Requests and
regular reporting):

COOLEY LLP

3175 Hanover Street

Palo Alto, CA 94304-1150

Attention: Cynthia Bai

Email: cbai@cooley.com

 

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

Except as otherwise expressly provided in any of the Loan Documents, this
Agreement and the other Loan Documents shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law. Each Loan Party hereby submits to the exclusive
jurisdiction of the State and Federal courts in New York County, City of New
York, New York; provided, however, that nothing in this Agreement shall be
deemed to operate to preclude Administrative Agent or any Collateral Agent from
enforcing a judgment or other court order in favor of Administrative Agent, or
any Collateral Agent or Lender. Each Loan Party expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and each Loan Party hereby waives any objection that it may have based
upon lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each Loan Party hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to such Loan Party at the address set
forth in, or subsequently provided by such Loan Party in accordance with,
Section 10 and that service so made shall be deemed completed upon the earlier
to occur of Loan Parties’ actual receipt thereof or three (3) Business Days
after deposit in the U.S. mails, proper postage prepaid. Each Loan Party hereby
expressly waives any claim to assert that the laws of any other jurisdiction
govern this Agreement.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR ANYWHERE
ELSE, EACH Loan Party AGREES THAT IT SHALL NOT SEEK FROM Administrative Agent,
or any COLLATERAL agENT OR lender UNDER ANY THEORY OF LIABILITY (INCLUDING ANY
THEORY IN TORTS), ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES. EACH
PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

This Section 11 shall survive the termination of this Agreement.

 

 20 

 



 



12. GENERAL PROVISIONS

 

12.1 Termination Prior to Term Loan Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
(other than contingent indemnification obligations as to which no claim has been
asserted or is known to exist and any other obligations which, by their terms,
are to survive the termination of this Agreement) have been satisfied in full,
in cash and all commitments to extend credit pursuant to this Agreement have
terminated. So long as Loan Parties have satisfied the Obligations (other than
contingent indemnification obligations as to which no claim has been asserted or
is known to exist and any other obligations which, by their terms, are to
survive the termination of this Agreement), this Agreement and any remaining
commitments to extend credit may be terminated prior to the Term Loan Maturity
Date by Loan Parties, by written notice of termination to Lenders. Those
obligations that are expressly specified in this Agreement as surviving this
Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination.

 

12.2 Successors and Assigns.

 

(a) Successors and Assigns Generally. This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. No Loan Party may
assign this Agreement or any rights or obligations under it without Lenders’
prior written consent (which may be granted or withheld in each Lender’s
discretion). Each Lender has the right, without the consent of or notice to Loan
Parties, to sell, transfer, assign, negotiate, or grant participation in all or
any part of, or any interest in, such Lender’s obligations, rights, and benefits
under this Agreement and the other Loan Documents (other than the Warrant, as to
which assignment, transfer and other such actions are governed by the terms
thereof).

 

(b) Assignment by Lenders. Each Lender may at any time assign to one or more
eligible assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its commitment and the Loans at the
time owing to it), subject to any restrictions on such assignment set forth in
the other Loan Documents. Each such Lender shall notify the Administrative Agent
of such assignment and deliver to the Administrative Agent a copy of any
assignment and assumption agreement entered into in connection thereto.

 

(c) Register; Participant Register. Administrative Agent, acting solely for this
purpose as an agent of the Loan Parties, shall maintain at one of its offices in
the United States a register for the recordation of the names and addresses of
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Term Loans owing to each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Loan Parties, Administrative Agent and Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Loan Parties, any Lender and Collateral
Agent at any reasonable time and from time to time upon reasonable prior notice.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Loan Parties, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

 21 

 



 

12.3 Indemnification. Each Loan Party agrees to indemnify, defend and hold
Administrative Agent, and each Collateral Agent and Lender and their respective
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Lender (each, an “Indemnified Person”) harmless
against all obligations, demands, claims, and liabilities (including such
claims, costs, expenses, damages and liabilities based on liability in tort,
including strict liability in tort) (collectively, “Claims”) claimed or asserted
by any third party in connection with the transactions contemplated by the Loan
Documents, except for Claims and/or losses to the extent directly caused by such
Indemnified Person’s gross negligence or willful misconduct. This Section 12.3
shall survive until all statutes of limitation with respect to the Claims,
losses, and expenses for which indemnity is given shall have run and, for the
avoidance of doubt, shall survive the resignation or replacement of
Administrative Agent or any Collateral Agent. This Section 12.3 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

12.4 Borrower Liability. Each Borrower hereunder shall be jointly and severally
obligated to repay all Loans made hereunder, regardless of which Borrower
actually receives said Loan, as if each Borrower hereunder directly received all
Loans. Each Borrower waives (a) any suretyship defenses available to it under
the Code, the PPSA or any other applicable law, and (b) any right to require any
applicable Collateral Agent to: (i) proceed against any Borrower or any other
person; (ii) proceed against or exhaust any security; or (iii) pursue any other
remedy. Each applicable Collateral Agent may exercise or not exercise any right
or remedy it has against any Borrower or any security it holds (including the
right to foreclose by judicial or non-judicial sale) without affecting any
Borrower’s liability. Notwithstanding any other provision of this Agreement or
other related document, each Borrower irrevocably waives all rights that it may
have at law or in equity (including, without limitation, any law subrogating
Borrower to the rights of any Collateral Agent under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by such Borrower with respect
to the Obligations in connection with this Agreement or otherwise and all rights
that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by such Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void. If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Lenders and such payment shall be promptly delivered to Administrative
Agent, for the ratable benefit of Lenders, for application to the Obligations,
whether matured or unmatured.

 

12.5 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.6 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

 

12.7 Correction of Loan Documents. Administrative Agent may correct patent
errors and fill in any blanks in the Loan Documents consistent with the
agreement of the parties with ten (10) day prior written notice to Borrower
Representative, provided that if Borrower Representative objects to such
correction, such change may be made only pursuant to an Amendment in accordance
with Section 12.9.

 

 22 

 



 

12.8 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be effective except, pursuant to an
agreement in writing by the parties thereto, and in case of this Agreement,
pursuant to an agreement in writing entered into by Loan Parties, Administrative
Agent, the Required Lenders and if applicable, any Collateral Agent party to
such Loan Document, provided that Collateral Trustee’s approval shall not be
required for any amendment or supplement that has the effect solely of (i)
adding or maintaining Collateral, securing additional Obligations that are
otherwise permitted by the terms of this Agreement to be secured by the
Collateral or preserving, perfecting or establishing the priority of the Liens
thereon or the rights of Collateral Trustee therein; (ii) curing any ambiguity,
defect or inconsistency; (iii) providing for the assumption of a Borrower’s or
Guarantor’s Obligations under any Loan Document in the case of a merger or
consolidation or sale of all or substantially all of the assets of a Borrower or
Guarantor, as applicable; (iv) making any change that would provide any
additional rights or benefits to the Administrative Agent, any Lender or
Collateral Trustee or that does not adversely affect the legal rights under this
Agreement or any other Loan Document of Collateral Trustee; or (v) to the extent
the Collateral Trust Agreement does not require Collateral Trustee’s approval to
such amendment or modification. Without limiting the generality of the
foregoing, no oral promise or statement, nor any action, inaction, delay,
failure to require performance or course of conduct shall operate as, or
evidence, an amendment, supplement or waiver or have any other effect on any
Loan Document. Any waiver granted shall be limited to the specific circumstance
expressly described in it, and shall not apply to any subsequent or other
circumstance, whether similar or dissimilar, or give rise to, or evidence, any
obligation or commitment to grant any further waiver. Notwithstanding the
foregoing, it is agreed that any change to the definition of “Designated Holder”
or the rights of Designated Holder pursuant to Section 6.15 other than any
change to the amount of the permitted investment by Designated Holder, the
timing, or other terms and conditions of a participation by Designated Holder in
any equity offering (and any change to this Agreement that would modify the
consent required pursuant to this sentence) shall require the consent of the
Collateral Trustee. The Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations among
the parties about the subject matter of the Loan Documents merge into the Loan
Documents.

 

12.9 Counterparts; Electronic Execution of Documents. This Agreement and any
other Loan Documents, except to the extent otherwise required pursuant to the
terms thereof, may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered, is
of the same force and effect as an original, and all taken together, constitute
one Agreement. The words “execution,” “signed,” “signature” and words of like
import in any Loan Document shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity and enforceability as a manually executed signature or
the use of a paper-based recordkeeping systems, as the case may be, to the
extent and as provided for in any applicable law, including, without limitation,
any state law based on the Uniform Electronic Transactions Act. Delivery of an
executed counterpart of a signature page of any Loan Document by electronic
means including by email delivery of a “.pdf” format data file shall be as
effective as delivery of an original executed counterpart of such Loan Document.

 

12.10 Confidentiality; Publicity.

 

(a) In handling any confidential information, Administrative Agent and each
Lender agree, to exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (a) to its
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Loans; (c) as required by law, regulation, subpoena, or other
order and in connection with reporting obligations applicable to Administrative
Agent, any Collateral Agent or such Lender, including pursuant to the Exchange
Act, (d) to Administrative Agent, or any Collateral Agent or Lender’s regulators
or as otherwise required in connection with any examination or audit; (e) as
Administrative Agent, or any Collateral Agent or Lender considers appropriate in
connection with the exercise of remedies with respect to the Obligations; and
(f) to third-party service providers of Administrative Agent, or any Collateral
Agent or Lender so long as such prospective transferees or purchasers or service
providers are bound by confidentiality terms not more permissive than the terms
hereof. Confidential information does not include information that is either:
(i) in the public domain or in Administrative Agent, or any Collateral Agent or
Lender’s possession when disclosed to Administrative Agent, or such Collateral
Agent or Lender, as applicable, or becomes part of the public domain (other than
as a result of its disclosure by Administrative Agent, or such Collateral Agent
or Lender or any of the Persons to whom confidential information was transferred
pursuant to this Section 12.10(a) in violation of this Agreement) after
disclosure to Administrative Agent or such Collateral Agent or Lender, as
applicable; or (ii) disclosed to Administrative Agent, or such Collateral Agent
or Lender by a third party, if Administrative Agent, or such Collateral Agent or
Lender, as applicable, does not know that the third party is prohibited from
disclosing the information. The provisions of this paragraph shall survive the
termination of this Agreement.

 

(b) Neither the Loan Parties nor the Lenders shall publicize or use the other’s
name or logo, or hyperlink to the other’ website, describe the relationship of
the Loan Parties to the Lenders or the transaction contemplated by this
Agreement, in written and oral presentations, advertising, promotional and
marketing materials, client lists, public relations materials or on its web site
(together, the “Publicity Materials”) without such Loan Party or Lender, as
applicable, providing prior written notice to the other that is the subject of
the proposed Publicity Materials, together with a draft (or, if Publicity
Materials are not proposed to be delivered in written form, an outline of the
content to be included) so as to provide the recipient a reasonable opportunity
to review prior to publication, and each party agrees, in connection with any
Publicity Materials proposed by a party to reasonably consider requested changes
or corrections requested by the party that is the subject of such Publicity
Materials in good faith, and upon request, to provide the final form prior to
publication or other dissemination.

 

 23 

 



 

12.11 Borrower Representative. Each of the Borrowers hereby appoints Borrower
Representative to act as its exclusive agent for all purposes under the Loan
Documents (including, without limitation, with respect to all matters related to
the borrowing and repayment of any Loan). Each of the Borrowers acknowledges and
agrees that (a) Borrower Representative may execute such documents on behalf of
any Borrower as Borrower Representative deems appropriate in its sole discretion
and each Borrower shall be bound by and obligated by all of the terms of any
such document executed by Borrower Representative on its behalf, (b) any notice
or other communication delivered hereunder to Borrower Representative shall be
deemed to have been delivered to each Borrower and (c) Administrative Agent, and
any Collateral Agent and Lender shall accept (and shall be permitted to rely on)
any document or agreement executed by Borrower Representative on behalf of
Borrowers (or any of them). Borrower must act through the Borrower
Representative for all purposes under this Agreement and the other Loan
Documents. Notwithstanding anything contained herein to the contrary, to the
extent any provision in this Agreement requires any Borrower to interact in any
manner with Administrative Agent, or any Collateral Agent or Lender, such
Borrower shall do so through Borrower Representative.

 

12.12 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

 

12.13 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

 

12.14 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

 

12.15 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

12.16 Appointment of Administrative Agent.

 

(a) Each Lender hereby appoints Administrative Agent to act on behalf of Lenders
as administrative agent under this Agreement and the other Loan Documents and
appoints CAD Collateral Agent and ISR Collateral Agent to act on behalf of
Lenders as collateral agent pursuant to the CAD Security Documents and the ISR
Security Documents, respectively, and to hold and enforce any and all Liens on
the Collateral granted pursuant thereto by the applicable Loan Parties to secure
the Obligations (the Administrative Agent, CAD Collateral Agent and ISR
Collateral Agent, collectively, “K2 Agent”). The provisions of this Section
12.16 are solely for the benefit of each K2 Agent and Lenders and no Loan Party
nor any other Person shall have any rights as a third party beneficiary of any
of the provisions hereof. In performing its functions and duties under this
Agreement, each K2 Agent does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for any Loan
Party or any other Person. Each K2 Agent shall not have any duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents, together with such powers as are reasonably related
thereto. The duties of each K2 Agent shall be mechanical and administrative in
nature and no K2 Agent shall have, or be deemed to have, by reason of this
Agreement, any other Loan Document or otherwise a fiduciary relationship in
respect of any Lender.

 

(b) If any K2 Agent shall request instructions from Lenders with respect to any
act or action (including failure to act) in connection with this Agreement or
any other Loan Document, then such K2 Agent shall be entitled to refrain from
such act or taking such action unless and until it shall have received
instructions from the Required Lenders, and such K2 Agent shall incur no
liability to any Person by reason of so refraining. Each K2 Agent shall be fully
justified in failing or refusing to take any action hereunder or under any other
Loan Document for any reason. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against any K2 Agent as a result of such K2
Agent’s acting or refraining from acting hereunder or under any other Loan
Document in accordance with the instructions of Lenders.

 

 24 

 



 

(c) Each K2 Agent may perform any and all of its duties and exercise its rights
and powers hereunder by or through any one or more sub-agents appointed by such
K2 Agent. Each K2 Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective related
parties. The exculpatory provisions of this Section 12.16 shall apply to any
such sub-agent and to the related parties of such K2 Agent and any such
sub-agent. No K2 Agent shall be responsible for the negligence or misconduct of
any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such K2 Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

(d) Neither a K2 Agent nor any of its Affiliates nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
the other Loan Documents, except for damages solely caused by its or their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. Without limitation of the generality of the foregoing,
each K2 Agent: (i) may consult with legal counsel, independent chartered
accountants and other experts and consultants selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants, experts or consultants;
(ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (iii) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Loan Party or to inspect the Collateral (including
the books and records) of any Loan Party; (iv) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or the other Loan Documents
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by email) believed by it to be genuine and signed or sent by the
proper party or parties.

 

(e) With respect to its Commitments and Loans hereunder, each K2 Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not a
K2 Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include each K2 Agent in its individual capacity (to the extent it
holds any Obligations owing to Lenders or Commitments hereunder). Each K2 Agent
and each of its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, any Loan Party, any of their Affiliates and any
Person who may do business with or own securities of any Loan Party or any such
Affiliate, all as if such K2 Agent was not a K2 Agent and without any duty to
account therefor to Lenders. Each K2 Agent and its Affiliates may accept fees
and other consideration from any Loan Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

 

(f) Each Lender acknowledges that it has, independently and without reliance
upon a K2 Agent or any other Lender, made its own credit and financial analysis
of the Loan Parties and its own decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon a
K2 Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Loans, and expressly consents to, and
waives any claim based upon, such conflict of interest.

 

(g) Each Lender agrees to indemnify each K2 Agent (to the extent not reimbursed
by Loan Parties and without limiting the obligations of Loan Parties hereunder),
ratably according to its respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against a K2 Agent in any way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted by a K2 Agent in connection therewith; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from a K2 Agent’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. Without limiting the
foregoing, each Lender agrees to reimburse the applicable K2 Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
and documented counsel fees) incurred by such K2 Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that the applicable K2 Agent is not
reimbursed for such expenses by the Loan Parties.

 

 25 

 



 

(h) Each K2 Agent may resign at any time by giving not less than thirty (30)
days’ prior written notice thereof to Lenders and Borrowers. Upon any such
resignation, Lenders shall have the right to appoint a successor K2 Agent. If no
successor K2 Agent shall have been so appointed by Lenders and shall have
accepted such appointment within thirty (30) days after the applicable K2
Agent’s giving notice of resignation, then such K2 Agent may, on behalf of
Lenders, appoint a successor K2 Agent, which shall be a Lender, if a Lender is
willing to accept such appointment, or otherwise shall be a commercial bank or
financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution has combined
capital of at least $300,000,000. If no successor K2 Agent has been appointed
pursuant to the foregoing, by the 30th day after the date such notice of
resignation was given by the resigning K2 Agent, such resignation shall become
effective and Lenders shall thereafter perform all the duties of the applicable
K2 Agent hereunder until such time, if any, as Lenders appoint a successor K2
Agent as provided above. Upon the acceptance of any appointment as K2 Agent
hereunder by a successor K2 Agent, such successor K2 Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the
resigning K2 Agent. Upon the earlier of the acceptance of any appointment as K2
Agent hereunder by a successor K2 Agent or the effective date of the resigning
K2 Agent’s resignation, the resigning K2 Agent shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents, except
that any indemnity, expense reimbursement or other rights in favor of such
resigning K2 Agent shall continue. After any resigning K2 Agent’s resignation
hereunder, the provisions of this Section 12.16 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was K2 Agent under this
Agreement and the other Loan Documents. Notwithstanding the foregoing, as long
as K2 HealthVentures LLC is a Lender pursuant to this Agreement, K2
HealthVentures LLC shall not resign as K2 Agent unless a successor K2 Agent is
appointed concurrently with such resignation, which successor K2 Agent shall
have the wherewithal to perform, and shall succeed to and become vested with all
the rights, powers, privileges and duties of the resigning K2 Agent under this
Agreement and the other Loan Documents.

 

(i) In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, with the prior written consent of any K2
Agent, each Lender and each holder of any Obligation is hereby authorized at any
time or from time to time, without notice to any Loan Party or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Loan Party or any Subsidiary of a Loan Party (regardless
of whether such balances are then due to such Loan Party or such Subsidiary) and
any other properties or assets any time held or owing by that Lender or that
holder to or for the credit or for the account of any Loan Party or any
Subsidiary of a Loan Party against and on account of any of the Obligations
which are not paid when due. Any Lender or holder of any Obligation exercising a
right to set off or otherwise receiving any payment on account of the
Obligations in excess of its Pro Rata Share thereof in accordance with the terms
of this Agreement relating to the priority of the repayment of the Obligations
shall purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
set off or otherwise received with each other Lender or holder in accordance
with their respective Pro Rata Shares and in accordance with the terms of this
Agreement relating to the priority of the repayment of the Obligations. Each
Loan Party agrees, to the fullest extent permitted by law, that (i) any Lender
or holder may exercise its right to set off with respect to amounts in excess of
its Pro Rata Share of the Obligations and may sell participations in such amount
so set off to other Lenders and holders and (ii) any Lender or holders so
purchasing a participation in the Loans made or other Obligations held by other
Lenders or holders may exercise all rights of set-off, bankers’ Lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation. Notwithstanding the foregoing,
if all or any portion of the set-off amount or payment otherwise received is
thereafter recovered from Lender that has exercised the right of set-off, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest.

 

(j) Nothing in this Agreement or the other Loan Documents shall be deemed to
require any K2 Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Borrowers may have against any Lender as a result of any default
by such Lender hereunder. To the extent that a K2 Agent advances funds to
Borrowers on behalf of any Lender and is not reimbursed therefor on the same
Business Day as such advance is made, such K2 Agent shall be entitled to retain
for its account all interest accrued on such advance until reimbursed by the
applicable Lender.

 

 26 

 



 

(k) If a K2 Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by such K2
Agent from Borrowers and such related payment is not received thereby, then such
K2 Agent will be entitled to recover such amount from such Lender on demand
without set-off, counterclaim or deduction of any kind.

 

(l) If a K2 Agent determines at any time that any amount received thereby under
this Agreement shall be returned to Borrowers or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, such K2 Agent
will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to the applicable K2 Agent on demand any
portion of such amount that such has distributed to such Lender, together with
interest at such rate, if any, as such K2 Agent is required to pay to Borrowers
or such other Person, without set-off, counterclaim or deduction of any kind.

 

(m) Each K2 Agent will use reasonable efforts to provide Lenders with any
written notice of Event of Default received by such K2 Agent from, or delivered
by such K2 Agent to, any Loan Party; provided, however, that such K2 Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable solely to such K2 Agent’s gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.

 

(n) Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, each Lender hereby agrees with each other Lender and with each
K2 Agent that no Lender shall take any action to protect or enforce its rights
arising out of this Agreement or any other Loan Document (including exercising
any rights of set-off) without first obtaining the prior written consent of the
Required Lenders, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the other Loan Documents shall be
taken in concert and at the direction or with the consent of the applicable K2
Agent at the request of Required Lenders.

 

13. GUARANTY

 

13.1 Guaranty. Each Guarantor, who has executed this Agreement as of the date
hereof, together with each Loan Party who accedes to this Agreement as a
Guarantor after the date hereof pursuant to Section 6.11 hereby, jointly and
severally, unconditionally and irrevocably, guarantees the prompt and complete
payment and performance by Borrowers and the other Loan Parties when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations. In furtherance of the foregoing, and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a) each Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon any
exercise or enforcement of any remedy of any Secured Party or that any Secured
Party may have against a Borrower, or any other Guarantor or other Person liable
in respect of the Obligations, or all or any portion of the Collateral; and

 

(b) Administrative Agent, on behalf of Lenders, may enforce this guaranty
notwithstanding the existence of any dispute between any Secured Party and any
Loan Party with respect to the existence of any Event of Default.

 

13.2 Maximum Liability. Anything herein or in any other Loan Document to the
contrary notwithstanding, the maximum liability of each Guarantor shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal, state, provincial or territorial laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 13.5).

 

13.3 Termination. The guaranty pursuant to this Section 13 shall remain in full
force and effect until the date the Obligations have been paid in full in cash,
and all commitments to extend credit have been terminated.

 

 27 

 



 

13.4 Unconditional Nature of Guaranty. No payment made by a Borrower, Guarantor,
any other guarantor or any other Person or received or collected by any Secured
Party from a Borrower, Guarantor, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the date the Obligations are paid in
full in cash .

 

13.5 Right of Contribution

 

(a) If in connection with any payment made by any Guarantor hereunder any rights
of contribution arise in favor of such Guarantor against one or more other
Guarantors, such rights of contribution shall be subject to the terms and
conditions of Section 13.6. The provisions of this Section 13.5 shall in no
respect limit the obligations and liabilities of any Guarantor pursuant to the
Loan Documents, and each Guarantor shall remain liable for the full amount
guaranteed by such Guarantor hereunder.

 

(b) Notwithstanding any payment made by any Guarantor hereunder or any set-off
or application of funds of any Guarantor by any Secured Party, no Guarantor
shall be entitled to be subrogated to any of the rights of any Secured Party
against any Loan Party or any collateral security or guarantee or right of
offset held by any Secured Party for the payment of the Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
any Loan Party in respect of payments made by such Guarantor hereunder, in each
case, until the Obligations are paid in full and all commitments to extend
credit have been terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time prior to the time that the
Obligations are paid in full and all commitments to extend credit have been
terminated, such amount shall be held by such Guarantor in trust for the ratable
benefit of the Secured Parties, shall be segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to Administrative Agent, if required), to be applied
to the Obligations, irrespective of the occurrence or the continuance of any
Event of Default.

 

13.6 Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by any Secured
Party may be rescinded and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and this Agreement, the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
their respective terms, and any collateral security, guarantee or right of
offset at any time held by any Secured Party for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released. No Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for the guarantee pursuant to this
Section 13 or any property subject thereto.

 

13.7 Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consent.
Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by any
Secured Party upon the guaranty contained in this Section 13 or acceptance of
this guaranty. The Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon this guaranty. All dealings between Borrowers, Guarantors and any
Secured Party shall be conclusively presumed to have been had or consummated in
reliance upon this guaranty. Each Guarantor further waives:

 

(a) diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Borrower or any of the other Guarantors with respect
to the Obligations;

 

(b) the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Obligations;

 

(c) any defense arising by reason of any lack of corporate or other authority or
any other defense of any Borrower, such Guarantor or any other Person;

 

 28 

 



 

(d) any defense based upon errors or omissions by any Secured Party in the
administration of the Obligations;

 

(e) any rights to set-offs and counterclaims;

 

(f) any defense based upon an election of remedies (including, if available, an
election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against any Borrower or any other obligor of the Obligations for reimbursement;

 

(g) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law that limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Agreement; and

 

(h) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any Israeli Loan Party which is a Guarantor herein, hereby
further waive any right or claim under Section 8(1) of the Israeli Guaranty Law,
5727-1967.

 

Each Guarantor understands and agrees that the guarantee contained in this
Section 13 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of
this Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guaranty or right of offset with respect thereto
at any time or from time to time held by any Secured Party, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by any Borrower or any other
Person against any Secured Party, or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of any Loan Party) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any
Borrower for the Obligations, or of such Guarantor under this guaranty, in
bankruptcy or in any other instance, (iv) any Insolvency Proceeding with respect
to any Loan Party or any other Person, (v) any amalgamation, merger,
acquisition, consolidation or change in structure of any Loan Party or any other
Person, or any sale, lease, transfer or other disposition of any or all of the
assets or Equity Interests of any Loan Party or any other Person, (vi) any
assignment or other transfer, in whole or in part, of Secured Parties’ interests
in and rights under this Agreement or the other Loan Documents, including the
right to receive payment of the Obligations, or any assignment or other
transfer, in whole or in part, of any Secured Party’s interests in and to any of
the Collateral, (vii) any Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to any of
the Obligations, and (viii) any other guaranty, whether by such Guarantor or any
other Person, of all or any part of the Obligations or any other indebtedness,
obligations or liabilities of any Guarantor to Secured Parties. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, Secured Parties may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against any Loan Party or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto. Any
failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Loan Party or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Loan Party or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

13.8 Modifications of Obligations. Each Guarantor further unconditionally
consents and agrees that, without notice to or further assent from any
Guarantor: (a) the principal amount of the Obligations may be increased or
decreased and additional indebtedness or obligations of a Borrower or any other
Persons under the Loan Documents may be incurred, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise; (b) the
time, manner, place or terms of any payment under any Loan Document may be
extended or changed, including by an increase or decrease in the interest rate
on any Obligation or any fee or other amount payable under such Loan Document,
by an amendment, modification or renewal of any Loan Document or otherwise; (c)
the time for a Borrower’s (or any other Loan Party’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
applicable Secured Party may deem proper; (d) in addition to the Collateral,
Secured Parties may take and hold other security (legal or equitable) of any
kind, at any time, as collateral for the Obligations, and may, from time to
time, in whole or in part, exchange, sell, surrender, release, subordinate,
modify, waive, rescind, compromise or extend such security and may permit or
consent to any such action or the result of any such action, and may apply such
security and direct the order or manner of sale thereof; (e) Secured Parties may
discharge or release, in whole or in part, any other Guarantor or any other Loan
Party or other Person liable for the payment and performance of all or any part
of the Obligations, and may permit or consent to any such action or any result
of such action, and shall not be obligated to demand or enforce payment upon any
of the Collateral, nor shall any Secured Party be liable to any Guarantor for
any failure to collect or enforce payment or performance of the Obligations from
any Person or to realize upon the Collateral, and (f) Secured Parties may
request and accept other guaranties of the Obligations and of any other
indebtedness, obligations or liabilities of a Borrower or any other Loan Party
to any Secured Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; in each case (a) through (f), as the applicable Secured Parties may deem
advisable, and without impairing, abridging, releasing or affecting this
Agreement.

 

 29 

 



 

13.9 Reinstatement. The guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
any Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of a Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, a
Loan Party or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

13.10 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except in writing in accordance with Section 12.9), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default, as
applicable. No failure to exercise, nor any delay in exercising, on the part of
any Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which any Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

13.11 Enforcement Expenses; Indemnification. Each Guarantor agrees to pay or
reimburse Secured Parties for all its costs and expenses incurred in collecting
against such Guarantor under this guaranty or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel provided that no Guarantor shall be liable for
indemnification of any expenses under this Section 13.11 to the extent such
expenses arise as a result of the gross negligence or willful misconduct of a
Secured Party.

 

[Remainder of Page intentionally Left Blank]

 

 30 

 

 

[signature page to loan and GUARANTY agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

 

  BORROWERS:       Variation Biotechnologies Inc., a Canadian federal
corporation       By /s/ Jeff Baxter   Name:

Jeff Baxter

  Title:

President and Chief Executive Officer

        VBI Vaccines Inc., a British Columbia corporation       By

/s/ Jeff Baxter

  Name:

Jeff Baxter

  Title:

President and Chief Executive Officer

        GUARANTORS:       SciVac Ltd., an Israeli corporation       By

/s/ Jeff Baxter

  Name:

Jeff Baxter

  Title:

President and Chief Executive Officer

        VBI VACCINES (DELAWARE) INC., a Delaware corporation       By

/s/ Jeff Baxter

  Name:

Jeff Baxter

  Title:

President and Chief Executive Officer

        VARIATION BIOTECHNOLOGIES (US), INC., a Delaware corporation       By

/s/ Jeff Baxter

  Name:

Jeff Baxter

  Title:

President and Chief Executive Officer

 

 31 

 

 

[signature page to loan and GUARANTY agreement]

 

 

ADMINISTRATIVE AGENT:

 

K2 HEALTHVENTURES LLC

    By

/s/ Anup Arora

  Name:

Anup Arora

  Title:

Managing Director & CIO

       

LENDER:

K2 HEALTHVENTURES LLC

      By

/s/ Anup Arora

  Name:

Anup Arora

 

Title:





Managing Director & CIO

 

 32 

 

 

[signature page to loan and GUARANTY agreement]

 



  Collateral Trustee:       ANKURA TRUST COMPANY, LLC       By:

/s/ Lisa J. Price

  Name:

Lisa J. Price

  Title:

Managing Director

 

 33 

 

 

EXHIBIT A

 

DEFINITIONS

 

As used in this Agreement, the following capitalized terms have the following
meanings:

 

“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to a Loan Party.

 

“Account Control Agreement” means any control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary or commodity intermediary at which a Loan Party
maintains a Securities Account or a Commodity Account, one or more Loan Parties,
and a Collateral Agent pursuant to which a Collateral Agent, for the benefit of
Lenders, obtains control (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.

 

“Account Debtor” means any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Administrative Agent” has the meaning set forth in the preamble.

 

“Affiliate” means, with respect to any Person, each other Person that owns or
controls, directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agreement” has the meaning set forth in the preamble.

 

“Amortization Date” means July 1, 2022, provided that if (i) no Event of Default
has occurred and is continuing, and (ii) the Third Tranche Term Loan is made in
accordance with the terms hereof, the Amortization Date shall be January 1,
2023.

 

“Anti-Terrorism Order” means Executive Order No. 13,224 as of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as
amended.

 

“Applicable Rate” means a variable annual rate equal to the greater of (i)
8.25%, and (ii) the sum of (A) the Prime Rate, plus (B) 5.00%.

 

“Automatic Payment Authorization” means the Automatic Payment Authorization in
substantially the form of Exhibit D.

 

“Board” means, with respect to any Person, the board of directors, board of
managers, managers or other similar bodies or authorities performing similar
governing functions for such Person.

 

“Borrower” and “Borrowers” has the meaning set forth in the preamble.

 

“Borrower Representative” has the meaning set forth in the preamble.

 

“Borrowers’ Books” are all of each Borrower’s books and records including
ledgers, federal and state tax returns, records regarding such Borrower’s assets
or liabilities, the Collateral, business operations or financial condition, and
all computer programs or storage or any equipment containing such information.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
commercial banks in the State of New York are required or permitted to be
closed.

 

A-1 

 



 

“CAD Collateral Agent” means K2 HEALTHVENTURES LLC, together with its successor
from time to time.

 

“CAML” means, collectively, to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), the Criminal Code (Canada) and the United
Nations Act (Canada), including the Regulations Implementing the United Nations
Resolutions on the Suppression of Terrorism (Canada) and the United Nations
Al-Qaida and Taliban Regulations (Canada) promulgated under the United Nations
Act (Canada), and other applicable anti-money laundering, anti-terrorist
financing, government sanction and “know your client” laws applicable in Canada,
including any rules, regulations, directives, guidelines or orders thereunder.

 

“Canadian Benefit Plans” means all material employee benefit plans or
arrangements maintained or contributed to by a Loan Party that are not Canadian
Pension Plans, including all profit sharing, savings, supplemental retirement,
retiring allowance, severance, pension, deferred compensation, welfare, bonus,
incentive compensation, phantom stock, legal services, supplementary
unemployment benefit plans or arrangements and all life, health, dental and
disability plans and arrangements in which the employees or former employees of
a Loan Party participate or are eligible to participate but excluding all stock
option or stock purchase plans.

 

“Canadian Defined Benefit Pension Plan” means any Canadian Pension Plan which
contains a “defined benefit provision,” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).

 

“Canadian Income Tax Act” means the Income Tax Act (Canada), as amended from
time to time.

 

“Canadian Loan Parties” means each of Parent, Borrower Representative and any
other Loan Party from time to time, organized under the federal laws of Canada
or any province thereof.

 

“Canadian Pension Plan” shall mean a “registered pension plan”, as that term is
defined in subsection 248(1) of the Canadian Income Tax Act, which is or was
sponsored, administered or contributed to, or required to be contributed to by,
any Loan Party or under which any Loan Party has any actual or potential
liability.

 

“Canadian Security Documents” means, collectively, the security agreement
executed by Canadian Loan Parties in favor of the CAD Collateral Agent, dated as
of the date hereof and any other collateral security document entered into by a
Canadian Loan Party from time to time with respect to the Obligations, and any
other agreements, documents or certificates delivered pursuant thereto, in each
case, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof) or Canada (or any agency or any Province thereof) having maturities of
not more than one (1) year from the date of acquisition; (b) commercial paper
maturing no more than one (1) year after its creation and having the highest
rating from either Standard & Poor’s Ratings Group or Moody’s Investors Service,
Inc.; (c) certificates of deposit issued by any bank with assets of at least
$500,000,000 maturing no more than one year from the date of investment therein;
and (d) money market funds at least ninety-five percent (95%) of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through
(c) of this definition.

 

“Change in Control” means any of the following (or any combination of the
following) whether arising from any single transaction event or series of
related transactions or events that, individually or in the aggregate, result
in: (a) the holders of Parent’s Equity Interests who were holders of Equity
Interest as of the Closing Date, ceasing to own at least fifty-one percent (51%)
of the Voting Stock of Parent; (b) any “person” or “group” (within the meaning
of Section 13(d) and 14(d)(2) of the Exchange Act) becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of a sufficient number of Equity Interests of Parent ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the members of the Board of Parent, who did not
have such power before such transaction; or (c) the Transfer of all or
substantially all assets of any Loan Party or of a material business line of
Loan Parties except where such Transfer is to another Loan Party; or (d) Parent
ceasing to own and control, free and clear of any Liens (other than Permitted
Liens), directly or indirectly, all of the Equity Interests in each of its
Subsidiaries or failing to have the power to direct or cause the direction of
the management and policies of each such Subsidiary.

 

A-2 

 



 

“Claims” has the meaning set forth in Section 12.3.

 

“Closing Date” has the meaning set forth in the preamble.

 

“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York.

 

“Collateral” means any and all assets of any Loan Party subject to a security
interest, pledge, charge or other encumbrance pursuant to a Loan Document to
secure the Obligations.

 

“Collateral Access Agreement” means an agreement with respect to a Loan Party’s
leased location or bailee location, in each case in form and substance
reasonably satisfactory to Administrative Agent and the applicable Collateral
Agent.

 

“Collateral Account” means any Deposit Account, Securities Account, or Commodity
Account of a Loan Party.

 

“Collateral Agents” means, collectively, Collateral Trustee, CAD Collateral
Agent, ISR Collateral Agent or any other collateral agent or similar party
holding any security interest pursuant to any Loan Document, for the ratable
benefit of Lenders.

 

“Collateral Trust Agreement” means that certain Collateral Trust Agreement,
dated as of the Closing Date, by and among Collateral Trustee and Lenders, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Collateral Trustee” has the meaning set forth in the preamble.

 

“Commitment” means, as to any Lender, the aggregate principal amount of Loans
committed to be made by such Lender, as set forth on Schedule 1 hereto.

 

“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Common Stock” means the common shares of Parent.

 

“Compliance Certificate” means that certain certificate in the form attached
hereto as Exhibit C.

 

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices. The amount of a
Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Conversion Amount” has the meaning set forth in Section 2.2(e)(i).

 

“Conversion Election Notice” means a notice in the form attached hereto as
Exhibit F.

 

“Conversion Price” means $1.46, provided that in the event that on or after the
Closing Date, a stock split, stock combination, reclassification, payment of
stock dividend, recapitalization or other similar transaction of such character
that the shares of Common Stock shall be changed into or become exchangeable for
a larger or small number of shares is consummated (each, a “Stock Event”), the
Conversion Price shall be proportionately increased or decreased as necessary to
reflect the proportionate change in shares of Common Stock issued and
outstanding as a result of such Stock Event.

 

A-3 

 



 

“Conversion Shares” has the meaning set forth in Section 2.2(e)(i).

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections of a Person in each work of
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret.

 

“Default” means any circumstance, event or condition that, with the giving of
any notice, the passage of time, or both, would be an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.3(b).

 

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made, and includes any checking
account, savings account or certificate of deposit.

 

“Designated Holder” means a Lender or any Affiliate designated by a Lender in
the Conversion Election Notice, with respect to any exercise of a right to
invest pursuant hereto, or as holder of any Warrant, provided that the
Designated Holder for K2 HealthVentures LLC and any successor, transferee or
assignee thereof as Lender which is an Affiliate of K2 HealthVentures LLC, shall
be K2 HealthVentures Equity Trust LLC.

 

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in dollars, such amount, and (b) with respect to an amount
denominated in any other currency, the equivalent in dollars of such amount
determined by reference to the relevant exchange rate in effect on the
applicable date of determination. As appropriate, amounts specified herein as
amounts in dollars shall be or include any relevant Dollar Equivalent amount.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States, Canada or any state, province or territory thereof.

 

“Effective Time” means the earliest of the date that (a) the initial
Registration Statement (as defined in Schedule 4) has been declared effective by
the SEC, (b) all of the Conversion Shares have been sold pursuant to Rule 144 or
may be sold pursuant to Rule 144 without the requirement for the Parent to be in
compliance with the current public information required under Rule 144 and
without volume or manner-of-sale restrictions, and (c) following the one year
anniversary of the Closing Date provided that a holder of Conversion Shares is
not an Affiliate of Parent.

 

“Equipment” means all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

A-4 

 



 

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership, membership or profit interests in) such
Person, any of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership,
membership or profit interests in) such Person, any of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership, membership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and any of the other ownership, membership or profit interests
in such Person (including partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” has the meaning set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Locations” means the following locations where Collateral may be
located from time to time: (a) locations where mobile office equipment (e.g.
laptops, mobile phones and the like) may be located with employees in the
Ordinary Course of Business, and (b) other locations where, in the aggregate for
all such locations, less than Two Hundred and Fifty Thousand ($250,000) of
Collateral is located, provided that the chief executive office or principal
place of business of any Borrower shall not constitute an Excluded Location.

 

“FDA” means U.S. Food and Drug Administration or similar successor Governmental
Authority.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

 

“Fee Letter” means that certain letter agreement, dated as of the date hereof,
by and among Borrowers, Administrative Agent and Lenders, as amended, restated,
supplemented or otherwise modified from time to time.

 

“First Tranche Term Loan Commitment” means, as to any Lender, the aggregate
principal amount of First Tranche Term Loans committed to be made by such
Lender, as set forth on Schedule 1 hereto.

 

“First Tranche Term Loan” has the meaning set forth in Section 2.2(a)(i).

 

“Fourth Tranche Availability Period” means the period commencing on the date the
Fourth Tranche Commitment becomes available and ending June 30, 2022.

 

“Fourth Tranche Term Loan” has the meaning set forth in Section 2.2(a)(iv).

 

“Fourth Tranche Term Loan Commitment” means, as to any Lender, the aggregate
principal amount of Fourth Tranche Term Loans committed to be made by such
Lender, up to the aggregate amount set forth on Schedule 1 hereto.

 

“Funding Date” means any date on which a Loan is made to or for the account of a
Borrower which shall be a Business Day.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
provided, however, that if there occurs after the Closing Date any change in
GAAP that affects in any respect the calculation of any covenant or threshold in
this Agreement, Lenders and Borrowers shall negotiate in good faith amendments
to the provisions of this Agreement that relate to the calculation of such
covenant or threshold with the intent of having the respective positions of
Lender and Borrowers after such change in GAAP conform as nearly as possible to
their respective positions as of the Closing Date, and, until any such
amendments have been agreed upon, such covenants and thresholds shall be
calculated as if no such change in GAAP has occurred.

 

A-5 

 



 

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority, including for the testing, manufacturing, marketing and
sales of a Product.

 

“Governmental Authority” means any nation or government, any state, provincial
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization established by statute.

 

“Guarantor” has the meaning set forth in the preamble.

 

“Guaranty” means any guarantee of all or any part of the Obligations, as the
same may from time to time be amended, restated, modified or otherwise
supplemented.

 

“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, (b) any reimbursement and other obligations for surety
bonds and letters of credit, (c) obligations evidenced by notes, bonds,
debentures or similar instruments, (d) capital lease obligations, and (e)
Contingent Obligations.

 

“Indemnified Person” has the meaning set forth in Section 12.3.

 

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada), the
Companies Creditors Arrangement Act (Canada), the Israeli Companies Ordinance
5743-1983, the Israeli Companies Law 5759-1999, the Israeli Insolvency and
Economic Rehabilitation Law 5788-2018 or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, proceedings
seeking an order to stay the rights of creditors, or proceedings seeking
reorganization, arrangement, or other relief.

 

“Intellectual Property” means, with respect to any Loan Party (or, as
applicable, any of its Subsidiaries), all of such Loan Party’s or Subsidiary’s
right, title, and interest in and to the following:

 

(a) its Copyrights, Trademarks and Patents;

 

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

 

(c) any and all source code;

 

(d) any and all design rights which may be available to such Person;

 

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

 

“Inventory” means all “inventory” as defined in the Code in effect on the
Closing Date with such additions to such term as may hereafter be made.

 

“Investment” means any beneficial ownership interest in any Person (including
stock, partnership interest or other securities or Equity Interests), and any
loan, advance or capital contribution to any Person, or the acquisition of all
or substantially all of the assets or properties of another Person.

 

“Israeli Loan Parties” means, collectively, Scivac Ltd., an Israeli corporation,
and any other Loan Party that is a Subsidiary organized under the laws of Israel
from time to time.

 

A-6 

 



 

“Israeli Security Documents” means, collectively, the Fixed Charge Agreement,
dated as of the date hereof, between Israeli Loan Party and the ISR Collateral
Agent, the Floating Charge Agreement, dated as of the date hereof, between
Israeli Loan Parties and the ISR Collateral Agent, the forms required to be
submitted to the Israeli Registrar of Companies, the Israeli Registrar of
Pledges, the Israeli Patent Office and any other Israeli Governmental Authority
in connection therewith, any other collateral security document entered into by
an Israeli Loan Party from time to time with respect to the Obligations, and any
other agreements, documents or certificates delivered pursuant thereto, in each
case, as amended, restated, supplemented or otherwise modified from time to
time.

 

“ISR Collateral Agent” means K2 HEALTHVENTURES LLC, together with its successor
from time to time.

 

“K2 Agent” has the meaning set forth in Section 12.16.

 

“Lender” has the meaning set forth in the preamble.

 

“Lender Expenses” means all audit fees and expenses as provided in Section
2.3(b), costs, and expenses (including reasonable attorneys’ fees and expenses)
of Administrative Agent or Lenders for preparing, amending, negotiating,
administering, filing or recording any Loan Document (including financing
statements) and any out of pocket expenses incurred in, defending and enforcing
the Loan Documents (including, without limitation, those incurred in connection
with appeals or Insolvency Proceedings) or otherwise incurred with respect to a
Loan Party, including all costs, expenses and other amounts required to be paid
by any Lender or the Administrative Agent in accordance with the Collateral
Trust Agreement.

 

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, hypothec or other encumbrance of any kind, whether voluntarily
incurred or arising by operation of law or otherwise against any property.

 

“Loan Documents” means, collectively, this Agreement and any schedules,
exhibits, certificates, notices, and any other documents related to this
Agreement, the Pledge and Security Agreement, the Canadian Security Documents,
the Israeli Security Documents, the Warrant, the Fee Letter, the Collateral
Trust Agreement, the Automatic Payment Authorization, the Account Control
Agreements, the Collateral Access Agreements, any Subordination Agreement, any
note, or notes or guaranties executed by a Loan Party, and any other present or
future agreement by a Loan Party with or for the benefit of any Collateral Agent
or any Lender in connection with this Agreement, all as amended, modified,
supplemented, extended or restated from time to time.

 

“Loan Party” or “Loan Parties” means, each Borrower from time to time party
hereto, and any Guarantor, if any.

 

“Loan Request” means a request for a Loan pursuant to this Agreement in
substantially the form attached hereto as Exhibit B.

 

“Loans” means, collectively, the Term Loans, and any other loan from time to
time made under this Agreement, and “Loan” means any of the foregoing.

 

“Margin Stock” has the meaning set forth in Section 5.11(b).

 

“Material Adverse Effect” means (a) a material impairment in the perfection or
priority of the Lien in the Collateral pursuant to the Loan Documents to which
the Loan Parties are a party or in the value of the Collateral; or (b) a
material adverse effect upon: (i) the business, operations, properties, assets
or condition (financial or otherwise) of the Loan Parties as a whole; (ii) the
prospect of repayment of any part of the Obligations; or (iii) the ability to
enforce any rights or remedies with respect to any Obligations, in each case, as
determined by Administrative Agent.

 

“Maximum Rate” has the meaning set forth in Section 2.3(d) hereof.

 

A-7 

 



 

“Obligations” means all of Borrowers’ and each other Loan Party’s obligations to
pay the Loans when due, including principal, interest, fees, Lender Expenses,
the fees pursuant to the Fee Letter and any other amounts due to be paid by a
Borrower or any other Loan Party, and each Loan Party’s obligation to perform
its duties under the Loan Documents (other than the Warrant), and any other
debts, liabilities and other amounts any Loan Party owes to any Lender at any
time under the Loan Documents or otherwise in connection therewith (but
excluding obligations arising under the Warrant), including, without limitation,
interest or Lender Expenses accruing after Insolvency Proceedings begin (whether
or not allowed), and any debts, liabilities, or obligations of any Loan Party
assigned to any Lender, which shall be treated as secured or administrative
expenses in the Insolvency Proceedings to the extent permitted by applicable
law.

 

“OFAC” has the meaning set forth in Section 5.11(c).

 

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of formation, organization or incorporation on a date that is no
earlier than thirty (30) days prior to the Closing Date and, (a) if such Person
is a corporation, its bylaws or Articles of Association in current form, (b) if
such Person is a limited liability company, its limited liability company
agreement or operating agreement (or similar agreement), and (c) if such Person
is a partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments, restatements and modifications thereto.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business as conducted by any such
Person in accordance with (a) the usual and customary customs and practices in
the kind of business in which such Person is engaged, and (b) the past practice
and operations of such Person, and in each case, undertaken by such Person in
good faith and not for purposes of evading any covenant or restriction in any
Loan Document.

 

“Patents” means all patents, patent applications and like protections of a
Person including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same and all
rights therein provided by international treaties or conventions.

 

“Payment Date” means the first calendar day of each month.

 

“Perfection Certificate” has the meaning set forth in Section 5.1.

 

“Permitted Indebtedness” means:

 

(a) each Loan Party’s Indebtedness under this Agreement and the other Loan
Documents;

 

(b) Indebtedness existing on the Closing Date and shown on the Perfection
Certificate, provided that (i) to the extent the amount of such type of
Indebtedness is limited pursuant to a clause of this defined term, amounts
existing on the Closing Date or any permitted refinancing thereof shall count
towards such limit, (ii) to the extent such Indebtedness is required to be
repaid on the Closing Date, in accordance with a payoff letter delivered as a
condition to closing, such Indebtedness shall not constitute Permitted
Indebtedness after such repayment, and (iii) to the extent any such Indebtedness
is required to be made subject to the terms of a Subordination Agreement as of
the Closing Date or thereafter, pursuant to the terms of this Agreement, such
Indebtedness shall be permitted only to the extent the applicable Subordination
Agreement is in effect;

 

(c) Subordinated Debt;

 

(d) unsecured Indebtedness to trade creditors incurred in the Ordinary Course of
Business;

 

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the Ordinary Course of Business;

 

A-8 

 



 

(f) Indebtedness secured by Liens permitted under clause (c) of the definition
of “Permitted Liens” hereunder;

 

(g) Indebtedness not otherwise permitted pursuant to this defined term, in an
aggregate amount outstanding not to exceed Two Hundred and Fifty Thousand
($250,000); and

 

(h) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness described in clause (b) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms (other than as a result of fluctuations in
interest rates) upon a Borrower or any of its Subsidiaries, as the case may be.

 

“Permitted Investments” means:

 

(a) Investments (including, without limitation, Subsidiaries) existing on the
Closing Date and shown on the Perfection Certificate;

 

(b) (i) Investments consisting of Cash Equivalents, and (ii) any Investments
permitted by Parent’s investment policy, as amended from time to time, provided
that such investment policy (and any such amendment thereto) has been approved
in writing by Lenders;

 

(c) Investments consisting of repurchases of Parent’s Equity Interests from
former employees, officers and directors to the extent permitted under Section
7.7;

 

(d) Investments among Loan Parties;

 

(e) Investments in Subsidiaries which are not Loan Parties in an aggregate
amount per fiscal year not to exceed Two Hundred and Fifty Thousand ($250,000);

 

(f) Investments not to exceed Two Hundred and Fifty Thousand ($250,000)
outstanding in the aggregate at any time consisting of (i) travel advances and
employee relocation loans and other employee loans and advances in the Ordinary
Course of Business, and (ii) loans not involving the net transfer of cash
proceeds to employees, officers or directors relating to the purchase of Equity
Interests of Parent pursuant to employee stock purchase plans or other similar
agreements approved by Parent’s Board;

 

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

 

(h) Investments consisting of Deposit Accounts in which the applicable
Collateral Agent has a perfected security interest;

 

(i) Investments not otherwise permitted pursuant to this defined term, in an
aggregate amount not to exceed Two Hundred and Fifty Thousand ($250,000) per
fiscal year;

 

(j) Investments in the form of cash, non-exclusive licenses, technical support
or know-how as part of a transaction that also involves a bona fide commercial
relationship, including, without limitation, a joint venture, a marketing or
distribution arrangement, a collaboration agreement or a license of intellectual
property not to exceed Two Hundred and Fifty Thousand ($250,000) in the
aggregate per fiscal year; and

 

(k) Investments consisting of accounts receivable of, and other credit
extensions, to customers, and prepaid royalties or deposits paid to service
providers and suppliers who are not Affiliates, in the Ordinary Course of
Business; provided that this subsection (k) shall not apply to Investments of a
Loan Party in any Subsidiary.

 

A-9 

 

 



“Permitted Liens” means:

 

(a) Liens arising under the other Loan Documents;

 

(b) Liens existing on the Closing Date and shown on the Perfection Certificate,
provided that (i) to the extent the amount of Indebtedness secured by such type
of Lien is limited pursuant to a clause of this defined term, amounts existing
on the Closing Date or any permitted refinancing thereof shall count towards
such limit, (ii) to the extent the Indebtedness secured by such a Lien is
required to be repaid on the Closing Date, in accordance with a payoff letter
delivered as a condition to closing, such Lien shall not constitute Permitted
Lien after the repayment of the associated Indebtedness, and (iii) to the extent
any such Lien is required to be made subject to the terms of a Subordination
Agreement as of the Closing Date or thereafter, pursuant to the terms of this
Agreement, such Lien shall be permitted only to the extent the applicable
Subordination Agreement is in effect;

 

(c) purchase money Liens (i) on Equipment acquired or held by a Loan Party or
Subsidiary thereof incurred for financing the acquisition of the Equipment, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment, in each case,
securing no more than Two Hundred and Fifty Thousand ($250,000) in the aggregate
amount outstanding;

 

(d) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not yet delinquent or (ii) being contested in good faith and for
which such Loan Party or Subsidiary maintains adequate reserves on its books;

 

(e) Liens arising from leases or subleases of real property granted in the
Ordinary Course of Business of such Person, and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the Ordinary Course of Business of such Person;

 

(f) Liens of carriers, warehousemen, suppliers, mechanics, contractors or other
Persons that are possessory in nature arising in the Ordinary Course of
Business, securing liabilities in the aggregate amount not to exceed Two Hundred
and Fifty Thousand Dollars ($250,000) and which are not delinquent or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(g) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
Ordinary Course of Business (other than Liens imposed by ERISA);

 

(h) deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, surety and appeal bonds and other
obligations of a like nature arising in the Ordinary Course of Business, in an
aggregate amount not exceeding Two Hundred and Fifty Thousand ($250,000) at any
time;

 

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default;

 

(j) Liens in favor of other financial institutions arising in connection with a
Deposit Account or Securities Account of a Loan Party or Subsidiary thereof held
at such institutions, provided that the applicable Collateral Agent has a
perfected security interest in such Deposit Account, or the securities
maintained therein and the applicable Collateral Agent has received an Account
Control Agreement with respect thereto to the extent required pursuant to the
applicable Loan Documents;

 

(k) licenses of Intellectual Property which constitute a Permitted Transfer; and

 

(l) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in clause (b), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase.

 

 A-10 

 

 

“Permitted Locations” means, collectively, the following locations where
Collateral may be located from time to time: (a) locations identified in the
Perfection Certificate or from time to time identified to Administrative Agent
in accordance with applicable Loan Documents and (b) the Excluded Locations.

 

“Permitted Transfers” means

 

(a) sales of Inventory by a Loan Party or any of its Subsidiaries in the
Ordinary Course of Business;

 

(b) non-exclusive licenses and similar arrangements for the use of Intellectual
Property of a Loan Party or any of its Subsidiaries in the Ordinary Course of
Business;

 

(c) exclusive licenses and similar arrangements for the use of Intellectual
Property of a Loan Party or any of its Subsidiaries that (i) are approved by the
Board of Parent, (ii) are entered into on an arm’s-length basis, on commercially
reasonable terms and in the Ordinary Course of Business, and (iii) are exclusive
only with respect to specific fields of use or discrete geographic territories
(other than United States or Europe, as a whole), do not result in the effective
legal transfer of the subject Intellectual Property, and do not impair in any
material respect the applicable Collateral Agent’s rights and remedies with
respect to the subject Intellectual Property;

 

(d) dispositions of worn-out, obsolete or surplus Equipment in the Ordinary
Course of Business that is, in the reasonable judgment of such Loan Party or
Subsidiary, no longer economically practicable to maintain or useful;

 

(e) Transfers consisting of the granting of Permitted Liens and the making of
Permitted Investments;

 

(f) the use or transfer of money or Cash Equivalents in the Ordinary Course of
Business for the payment of expenses in the Ordinary Course of Business and in a
manner that is not prohibited by the Loan Documents; Transfers of Inventory
among Loan Parties in the Ordinary Course of Business; and

 

(g) other Transfers of assets having a fair market value of not more than Two
Hundred and Fifty Thousand ($250,000) per fiscal year of Parent.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the date hereof, by and among Parent, US Loan Parties,
Administrative Agent and Collateral Trustee, as amended, restated, supplemented
or otherwise modified from time to time.

 

“Prime Rate” means, at any time, the rate of interest noted in The Wall Street
Journal, Money Rates section, as the “Prime Rate”. In the event that The Wall
Street Journal quotes more than one rate, or a range of rates, as the Prime
Rate, then the Prime Rate shall mean the average of the quoted rates. In the
event that The Wall Street Journal ceases to publish a Prime Rate, then the
Prime Rate shall be the average of the prime rate or base rate announced by the
three (3) largest U.S. money center commercial banks, as determined by
Administrative Agent.

 

“Pro Rata Share” means, with respect to any Lender and as of any date of
determination, the percentage obtained by dividing (i) the aggregate Commitments
of such Lender by (ii) the aggregate Commitments of all Lenders provided, that
to the extent any Commitment has expired or been terminated, with respect to
such Commitment, the applicable outstanding balance of the Loans made pursuant
to such Commitment held by such Lender and all Lenders, respectively, shall be
used in lieu of the amount of such Commitment, provided further, that with
respect to all matters relating to a particular Loan, the Commitment or
outstanding balance of the applicable Loan, shall be used in lieu of the
aggregate Commitment or outstanding balance of all Loans in the foregoing
calculation. “Ratable” and related terms shall mean, determined by reference to
such Lender’s Pro Rata Share.

 

 A-11 

 

 

“Products” means any products manufactured, sold, developed, tested or marketed
by a Loan Party or any of its Subsidiaries.

 

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of Bank’s security interests in any
Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.

 

“Qualified Financing” means each offering of common stock, convertible preferred
stock or other equity securities (or instruments exercisable for, or convertible
into, shares of common stock, convertible preferred stock or other equity
securities) of Parent consummated after the Closing Date that is broadly
marketed or offered to multiple investors.

 

“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the aggregate principal amount of all Loans outstanding
and the aggregate amount of all unfunded commitments to make Loans, at such date
of determination.

 

“Requirement of Law” means as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means with respect to any Person, any of the Chief
Executive Officer, President or Chief Financial Officer of such Person. Unless
the context otherwise requires, each reference to a Responsible Officer herein
shall be a reference to a Responsible Officer of Parent.

 

“Restricted License” means any material in-bound license or other similar
material agreement (other than ordinary course customer contracts, off the shelf
software licenses, licenses that are commercially available to the public, and
open source licenses) to which a Loan Party or Subsidiary is a party that
prohibits or otherwise restricts such Loan Party or Subsidiary from granting a
security interest in its interest in such license or agreement or in any other
property.

 

“SEC” has the meaning set forth in Section 2.2(e)(iii).

 

“Second Tranche Availability Period” means the period commencing on January 1,
2021, and ending on April 30, 2021.

“Second Tranche Maximum Amount” means the maximum aggregate original principal
amount of the Second Tranche Term Loans, as set forth in Schedule 1 hereto.

 

“Second Tranche Milestones” means, each of the following

 

  (a) Loan Parties shall have reported ongoing positive initial proof of concept
data from the Ph. 1/2 clinical trial of VBI-2601 in subjects suffering from
chronic hepatitis B which supports continued clinical progression and a
commercially viable product profile for this asset, as determined by
Administrative Agent in its reasonable discretion (the “VBI-2601 Clinical Data
Milestone”); and/or

 

 A-12 

 

 

  (b) Loan Parties shall have consummated a licensing or partnership transaction
with regard to VBI-2601 the terms of which provide, among other things, for (i)
at least $[***] in upfront net cash proceeds, and (ii) funding (directly or
indirectly) sufficient to cover the expected costs of future clinical
development for VB-2601, in each case, as determined by Administrative Agent in
its reasonable discretion (the “VBI-2601 Transaction Milestone”); and/or        
(c) Loan Parties shall have reported positive 12-month overall survival data
from Part B of the Ph. 1/2 clinical trial of VBI-1901 for glioblastoma
multiforme which supports continued clinical progression and a commercially
viable product profile for this asset, as determined by Administrative Agent in
its reasonable discretion (the “VBI-1901 Clinical Data Milestone”).

 

“Second Tranche Term Loan” has the meaning set forth in Section 2.2(a).

 

“Second Tranche Term Loan Commitment” means, as to any Lender:

 

  (a) upon the satisfaction of the VBI-2601 Clinical Data Milestone, the
aggregate principal amount Part I of the Second Tranche Term Loans committed to
be made by such Lender, as set forth on Schedule 1 hereto; and         (b) upon
the satisfaction of the VBI-2601 Transaction Milestone, the aggregate principal
amount Part II of the Second Tranche Term Loans committed to be made by such
Lender, as set forth on Schedule 1 hereto; or         (c) upon the satisfaction
of the VBI-1901 Clinical Data Milestone, the aggregate principal total amount of
the Second Tranche Term Loans committed to be made by such Lender, as set forth
on Schedule 1 hereto.

 

“Secured Parties” means, collectively, Administrative Agent, each Collateral
Agent and each Lender.

 

“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Shares” means all of the issued and outstanding Equity Interests owned or held
of record by a Loan Party or other Loan Party in each of its Subsidiaries.

 

“Subordinated Debt” means Indebtedness on terms and to holders satisfactory to
Administrative Agent and incurred by a Loan Party that is subordinated in
writing to all of the Obligations, pursuant to a Subordination Agreement.

“Subordination Agreement” means any subordination agreement in form and
substance satisfactory to Administrative Agent entered into from time to time
with respect to Subordinated Debt.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or joint venture in which (i) any general partnership
interest or (ii) more than fifty percent (50%) of the stock, limited liability
company interest, joint venture interest or other Equity Interest which by the
terms thereof has the ordinary voting power to elect the Board of that Person,
at the time as of which any determination is being made, is owned or controlled
by such Person, directly or indirectly. Unless the context otherwise requires,
each reference to a Subsidiary herein shall be a reference to a Subsidiary of
Parent.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any value added taxes,
interest, additions to tax or penalties applicable thereto.

 

“Term Loan” and “Term Loans” each, have the meaning set forth in Section 2.2
hereof.

 

 A-13 

 

 

“Term Loan Maturity Date” means June 1, 2024.

 

“Third Tranche Availability Period” means the period commencing on the Closing
Date and ending on December 31, 2021.

 

“Third Tranche Milestone” means that the FDA has approved a Biological License
Application for Sci-B-Vac, with a label generally consistent with the targeted
label as of the Closing Date, as determined by Administrative Agent in its
reasonable discretion.

 

“Third Tranche Term Loan” has the meaning set forth in Section 2.2(a).

 

“Third Tranche Term Loan Commitment” means, as to any Lender, the aggregate
principal amount of Third Tranche Term Loans committed to be made by such
Lender, as set forth on Schedule 1 hereto.

 

“Trademarks” means any trademark and service mark rights of a Person, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill of the business connected with and
symbolized by such trademarks.

 

“Transfer” has the meaning set forth in Section 7.1.

 

“US Loan Parties” means VBI VACCINES (DELAWARE) INC., a Delaware corporation,
VARIATION BIOTECHNOLOGIES (US), INC., a Delaware corporation, and any other
Guarantor from time to time that is a Domestic Subsidiary.

 

“Voting Stock” means, with respect to any Person, all classes of Equity
Interests issued by such Person the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors or
managers (or Persons performing similar functions) of such Person, even though
the right so to vote has been suspended by the happening of such a contingency.

 

“Warrant” means, collectively, the Warrant to purchase Common Stock dated as of
the Closing Date executed by Parent in favor of each Designated Holder, as
amended, modified, supplemented, extended or restated from time to time.

 

 A-14 

 

 

EXHIBIT B

 

Loan REQUEST

 

Date:_________________

 

Reference is made to that certain Loan and Guaranty Agreement, dated May 22,
2020 (as amended, restated, supplemented or otherwise modified, from time to
time, the “Agreement”), among Variation Biotechnologies Inc., a Canadian federal
corporation (“Borrower Representative”), the other Loan Parties from time to
time party thereto, and K2 HEALTHVENTURES LLC, as administrative agent for
Lenders (in such capacity, together with its successors, “Administrative
Agent”), and as a Lender (together with any other lender from time to time party
thereto, collectively “Lenders”), and ANKURA TRUST COMPANY, LLC, as collateral
trustee for Lenders (in such capacity, together with its successors, “Collateral
Trustee”). Capitalized terms have meanings as defined in the Agreement.

 

Borrower Representative hereby requests a Loan in the amount of $[  ] on [  ]
(the “Funding Date”) pursuant to the Agreement, and authorizes Lenders to:

 

(a)              Wire Funds to:

 

Bank:   Address:       ABA Number:   Account Number:   Account Holder:  

 

(b) Deduct amounts from the foregoing advance to be applied to Lender Expenses
and outstanding fees then due as set forth on the attached Schedule 1.

 

Borrower Representative represents that each of the conditions precedent to the
Loans set forth in the Agreement are satisfied and shall be satisfied on the
Funding Date, including but not limited to: (i) the representations and
warranties set forth in the Agreement and in the other Loan Documents are and
shall be true and correct in all material respects on and as of the Funding Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case they remain true and correct in all material respects as of such
earlier date); provided, however, that such materiality qualifiers shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, (ii) no Default or Event of Default
has occurred, and (iii) no event that has had or could reasonably be expected to
have a Material Adverse Effect has occurred and is continuing. [The undersigned
certifies that the [Second / Third] Tranche Milestone has been achieved and any
supporting documents requested by Administrative Agent in connection therewith
have been provided to Administrative Agent.]1

 



 

1 Include if applicable.

 

   

 

 

Borrower Representative agrees to notify Lenders promptly before the Funding
Date if any of the matters which have been represented above shall not be true
and correct in all material respects on the Funding Date and if Lenders have
received no such notice before the Funding Date then the statements set forth
above shall be deemed to have been made and shall be deemed to be true and
correct in all material respects as of the Funding Date.

 

[Remainder of Page intentionally Left Blank]

 


   

 

 

[signature page to loan request]

 

This Loan Request is hereby executed as of the date first written above.

 



 

BORROWER REPRESENTATIVE:

 

Variation Biotechnologies Inc.

        By:                       Name:     Title:

 

   

 

 

Schedule 1

 

Disbursements

 

   

 

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 



TO: K2 HEALTHVENTURES LLC, as Administrative Agent Date:  



 



FROM: Variation Biotechnologies Inc.

 

Reference is made to that certain Loan and Guaranty Agreement, dated May 22,
2020 (as amended, restated, supplemented or otherwise modified, from time to
time, the “Agreement”), among Variation Biotechnologies Inc., a Canadian federal
corporation (“Borrower Representative”), the other Loan Parties party thereto,
K2 HEALTHVENTURES LLC and any other lender from time to time party thereto
(collectively, “Lenders”, and each, a “Lender”), K2 HEALTHVENTURES LLC, as
administrative agent for Lenders (in such capacity, and together with its
successors, “Administrative Agent”), and ANKURA TRUST COMPANY, LLC, as
collateral trustee for Lenders (in such capacity, together with its successors,
“Collateral Trustee”). Capitalized terms have meanings as defined in the
Agreement.

 

The undersigned authorized officer of Borrower Representative, hereby certifies
in accordance with the terms of the Agreement as follows:

 

(1) Each Borrower is in compliance for the period ending ______________with all
covenants set forth in the Agreement; (2) no Event of Default has occurred and
is continuing; and (3) the representations and warranties in the Agreement are
true and correct in all material respects on this date; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

 

The undersigned certifies that all financial statements delivered herewith are
prepared in accordance with GAAP (other than, with respect to unaudited
financials for the absence of footnotes and being subject to normal year-end
adjustments), consistently applied from one period to the next.

 

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenants   Required   Complies Monthly financial statements and
Compliance Certificate   Monthly, within 30 days   Yes No A/R and A/P Aging
Reports   Monthly, within 30 days   Yes No Quarterly financial statements  
Quarterly, within 45 days (unless Parent filed its Quarterly Report on Form 10Q)
  Yes No Annual Operating Budget and Financial Projections   Annually, within 45
days of fiscal year end (and within 5 days of any material modification thereto)
  Yes No Annual audited financial statements and any management letters  
Annually, within 90 days of fiscal year end (unless Parent filed its Annual
Report on Form 10K)   Yes No Statements, reports and notices to stockholders or
holders of Subordinated Debt   Within 5 days of delivery (unless filed with the
SEC and a link to such filing is posted on Parent’s website)   Yes No

 

   

 

 

 

SEC

filings

  Within 5 days after filing with SEC (provided such filings will be deemed to
have been delivered on the date on which Parent posts such documents on Parent’s
website)   Yes No Legal action notices and updates   Promptly   Yes No Summary
capitalization table   Within 5 days of material change   Yes No Board minutes  
After minutes are approved internally   Yes No IP report   At the end of each
fiscal quarter   Yes No copies of any material notices, reports or other
materials delivered to holders of its Equity Interests   Promptly   Yes No Bank
account statements (with transaction detail)   Together with monthly financial
statements, within 30 days or within 3 days, upon Administrative Agent’s
request, evidence of the balance maintained in any Deposit Account or Securities
Account   Yes No Board, Committee, Subcommittee, Scientific Advisory Board
Materials   As and when delivered   Yes No Product related material
correspondence, reports, documents and other filings   Within 3 Business Days  
Yes No

 

Other Covenants   Required   Actual   Complies Equipment financing Indebtedness
  Not to exceed $250,000 outstanding   $   Yes No Repurchases of stock from
former employees, officers and directors   Not to exceed $250,000 per fiscal
year   $   Yes No Investments in Subsidiaries that are not Loan Parties   Not to
exceed $250,000 per fiscal year   $   Yes No Deposits or pledges for bids,
tenders, contracts, leases, surety or appeal bonds   Not to exceed $250,000 at
any time   $   Yes No

 



Other Matters 

 





Please list any SEC filings made since the most recently delivered Compliance
Certificate:



Yes No            

 



Has any Loan Party changed its legal name, jurisdiction of organization, chief
executive office or principal place of business? If yes, please complete details
below:



Yes No            

 

 

   

 

 



Have any new Subsidiaries been formed?  If yes, please provide complete schedule
below. Yes No

 

Legal Name of Subsidiary Jurisdiction of Organization Holder of Subsidiary
Equity Interests Equity Interests Certificated? (Y/N) Jurisdiction              
     

 

Have any new Deposit Accounts or Securities Accounts been opened? If yes, please
complete schedule below.

Yes No

 

Accountholder Deposit Account / Intermediary Address Account Number Account
Control Agreement in place?  (Y/N)        

Yes No

If no:

__ Payroll Account

__ De minimis Collateral Account; ending account balance $____________

 



Is there any new Product not previously disclosed on the Perfection Certificate
or any prior Compliance Certificate? If yes, please complete details below:

 

_______________________________________________________________________

 

Yes No

Has any Loan Party added any new lease location, bailee location or other
location where Collateral is maintained? If yes, please describe below:

_______________________________________________________________________

 

Yes No

Has any Loan Party entered into a Restricted License? If yes, please describe
below:

_______________________________________________________________________

 

Yes No

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 



 

 





 



 

   

 

 



BORROWER REPRESENTATIVE:         Variation Biotechnologies Inc.         By:
_________________________________________   Name:
_________________________________________   Title:
_________________________________________  



 

   

 

 

EXHIBIT D

 

AUTOMATIC PAYMENT AUTHORIZATION





 

Effective as of [______________], 2020, [________________________] hereby
authorizes K2 HEALTHVENTURES LLC (“K2”), or any affiliate acting on its behalf
pursuant to the Loan Agreement and the bank or financial institution named below
(“Bank”) to automatically debit through the Automatic Clearing House (ACH) from,
and initiate variable debit and/or credit entries to, the deposit, checking or
savings accounts as designated below maintained in the name of a Borrower, and
to cause electronic funds transfers to an account of K2 to be applied to the
payment of any and all amounts due under the Loan and Guaranty Agreement, dated
May 22, 2020 (as amended, restated, supplemented or otherwise modified, from
time to time, the “Agreement”), among Borrower Representative, and any other
borrowers party thereto from time to time, K2, and any other lender from time to
time party thereto (collectively, “Lenders”), K2 as administrative agent for
Lenders, and Ankura Trust Company, LLC, as collateral agent for Lenders,
including without limitation, principal, interest, fees, expenses and charges
(including Lender Expenses). Capitalized terms not otherwise defined herein,
have the meanings given in the Agreement.

 

This Authorization shall remain in effect until the Loan Agreement has been
terminated.

 

Bank:   Address:       ABA Number:   Account Number:   Account Holder:  

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

   

 

 

[SIGNATURE PAGE TO AUTOMATIC PAYMENT AUTHORIZATION]

 

This Authorization is executed as of the date set forth above by the undersigned
authorized representative of [________]:

 



  [______________________]         By:
_____________________________________________   Name:
_____________________________________________   Title:
_____________________________________________



 

   

 

 

EXHIBIT E

 

Form of

SECURED PROMISSORY NOTE

 

[THE SECURITY REPRESENTED BY THIS NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, OR APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULE 144 UNDER SAID ACT.]

 

$[________________] [_______ __, 20__]

 

FOR VALUE RECEIVED, the undersigned, Variation Biotechnologies Inc., a Canadian
federal corporation (“Borrower Representative”), VBI Vaccines Inc., a British
Columbia corporation, (“Parent”), and together with Borrower Representative and
any Person who becomes a party as a borrower from time to time to the Loan
Agreement (as defined below),(collectively, “Borrowers”, and each a “Borrower”),
hereby unconditionally, jointly and severally, promise to pay to
[__________________________] (together with its successors and assigns, the
“Holder”) at the times, in the amounts and at the address set forth in the Loan
and Guaranty Agreement, dated as of May 22, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein without definition have the meanings assigned to
such terms in the Loan Agreement), among Borrowers, the other Loan Parties party
thereto, the Holder, any other lender from time to time party thereto
(collectively, “Lenders”), K2 HEALTHVENTURES LLC, as administrative agent for
Lenders (in such capacity, together with its successors and assigns,
“Administrative Agent”), and ANKURA TRUST COMPANY, LLC, as collateral agent for
Lenders (in such capacity, “Collateral Trustee”),the lesser of (i) the principal
amount of [___________] Dollars ($[__________]) and (ii) the aggregate
outstanding principal amount of Loans made by Lenders to Borrowers according to
the terms of Section 2.2 of the Loan Agreement. Borrowers further, jointly and
severally, promise to pay interest in accordance with Section 2.3 of the Loan
Agreement and any other fees or expenses (including Lender Expenses) when due
from time to time pursuant to the Loan Agreement. In no event shall interest
hereunder exceed the maximum rate permitted under applicable law. All payments
of principal, interest and any other amounts due shall be made as set forth in
Section 2.5 of the Loan Agreement. A portion of the Loans may be converted into
Common Stock of the Parent in accordance with and pursuant to the terms of the
Loan Agreement. Accordingly, the outstanding principal amount of the Loans may
be less than the amount set forth in this Note.

 

The Obligations evidenced by this Secured Promissory Note (as amended, restated,
supplemented or otherwise modified from time to time, this “Note”) are subject
to acceleration in accordance with Section 9.1 of the Loan Agreement. Each
Borrower hereby waives presentment, demand, notice of default or dishonor,
notice of payment and nonpayment, protest and all other demands and notices
except as required by the Loan Agreement in connection with the execution,
delivery, acceptance, performance, default or enforcement of this Note.

 

This Note is secured by a security interest in the Collateral of the Loan
Parties granted to the applicable Collateral Agent pursuant to the Loan
Documents, for the ratable benefit of Lenders.

 

The terms of Section 11 of the Loan Agreement are incorporated herein, mutatis
mutandis.

 

For purposes of Sections 1272, 1273 and 1275 of the IRC, this Note is being
issued with “original issue discount.” Please contact [_______________], 310
Hunt Club Road East, Suite 201, Ottawa Ontario Canada K1V 1C1, or by telephone
at [___________] to obtain information regarding the issue price, issue date,
amount of original issue discount and yield to maturity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   

 

 

[SIGNATURE PAGE TO SECURED PROMISSORY NOTE]

 

IN WITNESS WHEREOF, each Borrower has caused this Note to be duly executed and
delivered on the date set forth above by the duly authorized representative of
such Borrower.

 



  Variation Biotechnologies Inc.         By
__________________________________________   Name:
__________________________________________   Title:
__________________________________________         VBI VACCINES Inc.         By
__________________________________________   Name:
__________________________________________   Title:
__________________________________________



 

   

 



 

EXHIBIT F

 

CONVERSION ELECTION NOTICE

 

Reference is made to that certain Loan and Guaranty Agreement, dated May 22,
2020 (as amended, restated, supplemented or otherwise modified, from time to
time, the “Agreement”), among Variation Biotechnologies Inc., a Canadian federal
corporation (“Borrower Representative”), VBI Vaccines Inc., a British Columbia
corporation (“Parent”), certain other parties thereto as borrowers or guarantors
from time to time, K2 HEALTHVENTURES LLC and any other lender from time to time
party thereto (collectively, “Lenders”, and each, a “Lender”), K2 HEALTHVENTURES
LLC, as administrative agent for Lenders (in such capacity, and together with
its successors, “Administrative Agent”), and ANKURA TRUST COMPANY, LLC, as
collateral agent for Lenders (in such capacity, together with its successors,
“Collateral Trustee”). Capitalized terms have meanings as defined in the
Agreement.

 

The undersigned Designated Holder hereby elects to convert $[__________________]
of the outstanding Term Loans into Conversion Shares at the Conversion Price.

 

Parent is hereby requested to issue the Conversion Shares in the following name
and to the following address:

Issue to: [______________]

 

[______________]

 

[______________]

 

[designated holder]

 

By: __________________________________________    Title:
 __________________________________________   Dated:
 __________________________________________  

 

DTC Participant Number and Name (if electronic book entry transfer):
_______________

Account Number (if electronic book entry transfer): ____________________________

 

   

 

 

ACKNOWLEDGMENT

 

Parent hereby acknowledges this Conversion Notice and hereby directs [TRANSFER
AGENT] to issue [NUMBER] shares of Common Stock of VBI Vaccines Inc.

 

VBI Vaccines Inc.

 

By: __________________________________________    Name:
 __________________________________________   Title:
 __________________________________________  



 

   

 

 

SCHEDULE 1

 

COMMITMENTS

 

LENDER  FIRST TRANCHE TERM LOAN COMMITMENT   SECOND TRANCHE TERM LOAN
COMMITMENT  THIRD
TRANCHE
TERM LOAN COMMITMENT  

FOURTH

TRANCHE
TERM LOAN COMMITMENT[2]

   TOTAL COMMITMENTS  K2 HEALTHVENTURES LLC  $20,000,000  

Part I:

$5,000,000

Part II:

$5,000,000

Total:

$10,000,000 (“Second

Tranche

Maximum

Amount”)

  $10,000,000   $10,000,000   $50,000,000 

 



 



2 Subject to investment committee approval 

 

   

 

 

schedule 2

post-closing deliveries

 

  1. Within 90 days of the Closing Date or as promptly as reasonably
practicable, the original signature page to the Warrant, any pledged stock
certificates or stock powers, and any other Loan Documents with respect to which
Administrative Agent has requested delivery of original signature pages.        
2. Within 30 days of the Closing Date, a duly executed Account Control Agreement
with respect to each Collateral Account constituting the primary operating
account(s) of the Loan Parties, and within 90 days of the Closing Date, a duly
executed Account Control Agreement with respect to all other Collateral Accounts
with respect to which an Account Control Agreement is required pursuant to the
Pledge and Security Agreement or the Canadian Security Documents, as applicable.
        3. Within 60 days of the Closing Date, evidence satisfactory to
Administrative Agent, that the insurance policies and endorsements required by
Section 6.5 are in full force and effect.

 

 

 

 

schedule 3

 

TAXES; INCREASED COSTS

 

1. Defined Terms. For purposes of this Schedule 3:

 

(a) “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

(b) “Excluded Taxes” means any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office or business
activities located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding and Canadian withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Term Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in such Term Loan or
Commitment or (B) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2 or Section 4 of this Schedule 3, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, or to the extent arising from
an assignment after the occurrence and during the continuation of an Event of
Default, (iii) Taxes attributable to such Recipient’s failure to comply with
Section 7 of this Schedule 3 and (iv) any withholding Taxes imposed under FATCA.

 

(c) “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

(d) “Foreign Lender” means a Lender that is not a U.S. Person.

 

(e) “Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Loan Parties under any Loan Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes. Notwithstanding anything to the contrary
herein, any Israeli Taxes shall be regarded as Indemnified Taxes.

 

(f) “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

(g) “IRS” means the United States Internal Revenue Service.

 

(h) “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

(i) “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

(j) “Recipient” means Administrative Agent, or any Collateral Agent or Lender,
as applicable.

 

 

 

 

(k) “U.S. Person” means any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.

 

(l) “Withholding Agent” means, individually, the Loan Parties and Administrative
Agent.

 

2. Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Loan Parties shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 2 or Section 4 of this
Schedule 3) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

3. Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

 

4. Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under Section 2 of this Schedule 3 or this
Section 4) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Loan Parties by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

5. Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent and any Collateral Agent, within 10 days after demand
therefor, for (a) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Loan Parties have not already indemnified Administrative
Agent or any Collateral Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (b) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2 of the Agreement
relating to the maintenance of a Participant Register and (c) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by
Administrative Agent or any Collateral Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent or any Collateral
Agent, as applicable, shall be conclusive absent manifest error. Each Lender
hereby authorizes Administrative Agent and any Collateral Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by Administrative Agent or any Collateral Agent,
as applicable, to Lenders from any other source against any amount due to
Administrative Agent or any Collateral Agent under this Section 5.

 

6. Evidence of Payments. As soon as practicable after any payment of Taxes by
the Loan Parties to a Governmental Authority pursuant to the provisions of this
Schedule 3, the Loan Parties shall deliver to Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Administrative Agent.

 

 

 

 

7. Status of Lenders.

 

(a) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Loan Parties and Administrative Agent, at the time or times reasonably requested
by the Loan Parties or Administrative Agent, such properly completed and
executed documentation reasonably requested by the Loan Parties or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Loan Parties or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Loan
Parties or Administrative Agent as will enable the Loan Parties or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 7(b)(i), 7(b)(ii) and 7(b)(iv) of this Schedule 3) shall
not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(b) Without limiting the generality of the foregoing, in the event that any Loan
Party is a U.S. Person,

 

(i) any Lender that is a U.S. Person shall deliver to such Loan Party and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Loan Party or Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Loan Party and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Loan Party or Administrative
Agent), whichever of the following is applicable:

 

A. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

B. executed copies of IRS Form W-8ECI;

 

C. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate, in form and substance reasonably acceptable to such Loan Party and
Administrative Agent, to the effect that such Foreign Lender (or other
applicable Person) is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, a “10 percent shareholder” of such Loan Party within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” related to such Loan Party as described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

 

D. to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

 

(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Loan Party and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Loan Party or Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding and
Canadian withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Loan Party
or Administrative Agent to determine the withholding or deduction required to be
made; and

 

 

 

 

(iv) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Loan Party and Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by such Loan Party or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by such Loan Party or Administrative Agent as may be
necessary for such Loan Party and Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(c) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Loan Parties and Administrative
Agent in writing of its legal inability to do so.

 

8. Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to the provisions of this Schedule 3 (including
by the payment of additional amounts pursuant to the provisions of this Schedule
3), it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made under the provisions of this
Schedule 3 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 8 (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 8 the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 8 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

9. Increased Costs. If any change in applicable law shall subject any Recipient
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(ii) through (iv) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, and the
result shall be to increase the cost to such Recipient of making, converting to,
continuing or maintaining any Loan or of maintaining its obligation to make any
such Loan, or to reduce the amount of any sum received or receivable by such
Recipient (whether of principal, interest or any other amount), then, upon the
request of such Recipient, the Loan Parties will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered.

 

10. Survival. Each party’s obligations under the provisions of this Schedule 3
shall survive the resignation or replacement of Administrative Agent or any
Collateral Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

 

 

 

SCHEDULE 4

 

REGISTRATION RIGHTS

 

For purposes of this Schedule 4, capitalized terms used and not otherwise
defined shall have the following meanings:

 

“Common Stock” means the Common Stock of Borrower Representative, no par value

 

“Effectiveness Period” shall have the meaning set forth in Section 1 below.

 

“Filing Date” shall mean the date that is forty-five (45) days after receipt by
Borrower Representative of a written notice by Administrative Agent requesting
that a Registration Statement be filed in respect of all of the Conversion
Shares, provided no such request shall be given if the Conversion Shares do not
constitute Registrable Securities.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities, or prior to any conversion in accordance with
Section 2.2(e) of the Agreement, the Designated Holder(s).

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430B promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

 

“Registrable Securities” means the Conversion Shares issued or issuable pursuant
to Section 2.2(e) of the Agreement and any securities issued with respect to, or
in exchange for or in replacement thereof upon any stock split, stock dividend,
recapitalization, subdivision, merger or similar event; provided, however, that
the applicable Holder has completed and delivered to Borrower Representative a
Selling Stockholder Questionnaire; and provided further that such securities
shall no longer be deemed Registrable Securities if such securities (i) have
been sold pursuant to a Registration Statement, (ii) have been sold in
compliance with Rule 144, or (iii) may be sold without registration under the
Securities Act or the need for an exemption from any such registration
requirements pursuant to Rule 144, without any time, volume or manner
limitations (or any similar provision then in effect).

 

“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

 

 

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
requested by Borrower Representative from time to time.

 



1 Registration Obligations; Filing Date Registration.





 

On or prior to the Filing Date Borrower Representative shall prepare and file
with the SEC a Registration Statement covering the resale of the Registrable
Securities as would permit or facilitate the sale and distribution of all the
Registrable Securities in the manner reasonably requested by the Administrative
Agent on behalf of Holders; provided, however, that if the Filing Date falls on
a day that is not a Business Day, such deadline shall be extended to the next
Business Day. The Registration Statement shall be on Form S-3 (except if
Borrower Representative is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the rules
promulgated thereunder and Borrower Representative shall undertake to register
the Registrable Securities on Form S-3 as soon as practicable following the
availability of such form, provided that Borrower Representative shall use
commercially reasonable best efforts to maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC). The Registration Statement shall contain the “Plan of
Distribution” section in substantially the form attached hereto as Annex A.
Borrower Representative shall use commercially reasonable efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof, and, subject to Section 2.10
hereof, to keep such Registration Statement continuously effective under the
Securities Act until such date as is the earlier of (x) the date when all
Registrable Securities covered by such Registration Statement have been sold
under such Registration Statement; or (y) the date on which the Registrable
Securities may be immediately be sold pursuant to Rule 144, without limitations,
as determined by the counsel to Borrower Representative pursuant to a written
opinion letter, addressed to Borrower Representative’s transfer agent to such
effect (the “Effectiveness Period”). By 9:30 am Eastern Time on the Business Day
following the date the Registration Statement is declared effective, Borrower
Representative shall file with the SEC in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement. Lenders acknowledge and agree that securities
other than the Registrable Securities may be included in the Registration
Statement.

 



2 Registration Procedures.



 

In connection with Borrower Representative’s registration obligations hereunder,
Borrower Representative shall:

 

2.1 Prepare and file with the SEC on or prior to the Filing Date, a Registration
Statement on Form S-3 (or if Borrower Representative is not then eligible to
register for resale the Registrable Securities on Form S-3 such registration
shall be on another appropriate form in accordance with the Securities Act and
the rules and regulations promulgated thereunder) in accordance with the method
or methods of distribution thereof as described on Annex A hereto (except if
otherwise directed by Administrative Agent), and use commercially reasonable
efforts to cause the Registration Statement to become effective and remain
effective as provided herein.

 

2.2 Prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement as may be necessary to keep the
Registration Statement continuously effective (subject to Section 2.12) as to
the applicable Registrable Securities for the Effectiveness Period and prepare
and file with the SEC such additional Registration Statements, if necessary, in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; (iii) respond promptly to any comments received from
the SEC with respect to the Registration Statement or any amendment thereto and
promptly provide the Holders true and complete copies of all correspondence from
and to the SEC relating to the Registration Statement; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.

 

 

 

 

2.3 Promptly notify the Holders of Registrable Securities (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement is filed; (B) when the SEC notifies Borrower
Representative whether there will be a “review” of such Registration Statement
and whenever the SEC comments in writing on such Registration Statement, and if
requested by such Holders, furnish to them a copy of such comments and Borrower
Representative’s responses thereto; and (C) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the SEC or any other Federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) of the receipt by Borrower Representative of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event that makes any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

2.4 Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of, (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any U.S.
jurisdiction.

 

2.5 If requested by the Administrative Agent on behalf of Designated Holders,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
to the Registration Statement such information as Borrower Representative
reasonably agrees should be included therein and (ii) make all required filings
of such Prospectus supplement or such post-effective amendment as soon as
practicable after Borrower Representative has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment.

 

2.6 Furnish to each Holder, without charge and upon request, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and, to the extent requested by
such Person, all documents incorporated or deemed to be incorporated therein by
reference, and all exhibits (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.

 

2.7 Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request; and
Borrower Representative hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto.

 

2.8 Prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder reasonably requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, Borrower
Representative shall in no event be required to (x) qualify to do business in
any state where it is not then qualified or (y) take any action that would
subject it to tax or to the general service of process in any such state where
it is not then subject, or (z) comply with state securities or “blue sky” laws
of any state for which registration by coordination is unavailable to Borrower
Representative.

 

2.9 Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration Statement, unless such Registrable Securities are not certificated.

 

 

 

 

2.10 Upon the occurrence of any event contemplated by Section 2.3(v), promptly
prepare a supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

2.11 Use commercially reasonable efforts to cause all Registrable Securities
relating to the Registration Statement to be listed on the Nasdaq Stock Market
or any subsequent securities exchange, quotation system or market, if any, on
which similar securities issued by Borrower Representative are then listed or
traded; provided, however, that nothing in the Section 2.11 shall require Borrow
Representative to continue to list its Common Stock on the Nasdaq Stock Market
and be a reporting company pursuant to Section 13 of the Exchange Act.

 

2.12 Borrower Representative may require each selling Holder to furnish to
Borrower Representative information regarding such Holder and the distribution
of such Registrable Securities as is required by law to be disclosed in the
Registration Statement, and Borrower Representative may exclude from such
registration the Registrable Securities of any such Holder who fails to furnish
such information within fifteen (15) days after receiving such request. Each
Holder covenants and agrees that (i) it will not sell any Registrable Securities
under the Registration Statement until it has received copies of the Prospectus
as then amended or supplemented as contemplated in Section 2.7 and notice from
Borrower Representative that such Registration Statement and any post-effective
amendments thereto have become effective as contemplated by Section 2.3 and (ii)
it and its officers, directors or Affiliates, if any, will comply with the
prospectus delivery requirements of the Securities Act as applicable to them in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Holder agrees by its acquisition of such Registrable Securities
that, upon receipt of a notice from Borrower Representative of the occurrence of
any event of the kind described in Sections 2.3(ii), (iii), (iv), (v) or 2.13,
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 2.10, or until it is advised in writing by Borrower
Representative that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.

 

2.13 If (i) there is material non-public information regarding Borrower
Representative which the Board reasonably determines not to be in Borrower
Representative’s best interest to disclose and which Borrower Representative is
not otherwise required to disclose, or (ii) there is a significant business
opportunity (including, but not limited to, the acquisition or disposition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or other similar transaction) available to Borrower
Representative which the Board reasonably determines not to be in Borrower
Representative’s best interest to disclose, then Borrower Representative may
postpone or suspend filing or effectiveness of a registration statement for a
period not to exceed thirty (30) consecutive days, provided that Borrower
Representative may not postpone or suspend its obligation under this Section
2.13 for more than sixty (60) days in the aggregate during any 12 month period;
provided, however, that no such postponement or suspension shall be permitted
for consecutive thirty (30) day periods, arising out of the same set of facts,
circumstances or transactions.

 

2.14 Any legend indicating, directly or indirectly, that the Registrable
Securities constitute “restricted securities” (as such term is defined in Rule
144) stamped on a certificate evidencing the Registrable Securities, and the
related stock transfer instructions and record notations with respect to such
Registrable Securities, shall be removed and Borrower Representative shall
approve the issuance of shares without such legend to the holder of such
Securities if the Holder thereof provides Borrower Representative with
reasonable assurances that such securities can be sold pursuant to Rule 144.
Following the receipt by Borrower Representative of such assurances, Borrower
Representative will, no later than five trading days following the delivery by a
holder to Borrower Representative or Borrower Representative’s transfer agent of
a legended certificate representing such securities or a request to remove the
legend from such securities, deliver or cause to be delivered to such Holder
shares of such securities that are free from such restrictive legends.

 

 

 

 

2.15 If a Registration Statement is not effective with respect to all of the
Registrable Securities and Borrower Representative decides to register any of
its securities for its own account or for the account of others (if the
agreement pursuant to which such securities are being registered for the account
of others so allows), then Borrower Representative will use its commercially
reasonable efforts to include in such registration all or any part of the
Registrable Securities requested by Administrative Agent on behalf of Holders to
be included therein (excluding any Registrable Securities previously included in
a Registration Statement). This requirement does not apply to Company
registrations on Form S-4 or S-8 or their equivalents (relating to equity
securities to be issued in connection with an acquisition of any entity or
business or equity securities issuable in connection with stock option or other
employee benefit plans) or to registration statements that would otherwise not
permit the registration of re-sales of previously issued securities, or to the
extent the Conversion Shares do not constitute Registrable Securities. In that
event, if the managing underwriter(s) of the public offering impose a limitation
on the number of shares of Common Stock that may be included in the Registration
Statement because, in such underwriter(s)’ judgment, such limitation would be
necessary to effect an orderly public distribution, then Borrower Representative
shall include in such registration (i) first, the securities Borrower
Representative proposes to sell, and (ii) second, the Registrable Securities.

 



3 Registration Expenses.



 

All reasonable fees and expenses incident to the performance of or compliance
with this Agreement by Borrower Representative (excluding underwriters’
discounts and commissions and all fees and expenses of legal counsel,
accountants and other advisors for any Holder except as specifically provided
below), except as and to the extent specified in this Section 3, shall be borne
by Borrower Representative whether or not the Registration Statement is filed or
becomes effective and whether or not any Registrable Securities are sold
pursuant to the Registration Statement. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with the Nasdaq Stock Market and each other
securities exchange or market on which Registrable Securities are required
hereunder to be listed, (B) with respect to filings required to be made with the
Financial Industry Regulatory Authority and (C) in compliance with state
securities or Blue Sky laws), (ii) messenger, telephone and delivery expenses,
(iii) fees and disbursements of counsel for Borrower Representative, (iv)
Securities Act liability insurance, if Borrower Representative so desires such
insurance, and (v) fees and expenses of all other Persons retained by Borrower
Representative in connection with the consummation of the transactions
contemplated by this Agreement, including, without limitation, Borrower
Representative’s independent public accountants. In addition, Borrower
Representative shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange as required hereunder.

 



4 Indemnification.



 

4.1 Indemnification by Borrower Representative. Borrower Representative shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, its directors, officers, agents and employees, each Person who
controls such Holder (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, and the respective successors, assigns,
estate and personal representatives of each of the foregoing, to the fullest
extent permitted by applicable law, from and against any and all claims, losses,
damages, liabilities, penalties, judgments, costs (including, without
limitation, costs of investigation) and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Losses”), arising out
of third party claims relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus, as
supplemented or amended, if applicable, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except (i) to the extent, but only to the
extent, that such untrue statements or omissions are based upon information
regarding such Holder furnished in writing to Borrower Representative by such
Holder expressly for use in the Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto (it being
understood that each Holder has approved Annex A hereto for this purpose); (ii)
as a result of the failure of such Holder to deliver a Prospectus, as amended or
supplemented, to a purchaser in connection with an offer or sale; or (iii) in
the case of an occurrence of an event of the type specified in Section
2.3(ii)-(v), the use by a Holder of an outdated or defective Prospectus after
Borrower Representative has notified such Holder in writing that the Prospectus
is outdated or defective and prior to the receipt by such Holder of notice that
use of the applicable prospectus may be resumed (and, if applicable, receipt of
additional or supplemental filings that are incorporated or deemed to be
incorporated by referenced in such Prospectus or Registration Statement), but
only if and to the extent that following such receipt the misstatement or
omission giving rise to such Loss would have been corrected; provided, however,
that the indemnity agreement contained in this Section 4.1 shall not apply to
amounts paid in settlement of any Losses if such settlement is effected without
the prior written consent of Borrower Representative, which consent shall not be
unreasonably withheld. Borrower Representative shall notify such Holder promptly
of the institution, threat or assertion of any Proceeding of which Borrower
Representative is aware in connection with the transactions contemplated by this
Agreement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 4.3) and shall survive the transfer of the Registrable Securities by the
Holder.

 

 

 

 

4.2 Indemnification by Holders. Each Holder and its permitted assignees shall,
severally and not jointly, indemnify and hold harmless Borrower Representative,
its directors, officers, agents and employees, each Person who controls Borrower
Representative (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, and the respective successors, assigns,
estate and personal representatives of each of the foregoing, to the fullest
extent permitted by applicable law, from and against all Losses, as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus, as
supplemented or amended, if applicable, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or omission is contained in or omitted from any information regarding
such Holder furnished in writing to Borrower Representative by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was furnished in writing by such Holder expressly for use therein
(it being understood that each Holder has approved Annex A hereto for this
purpose). Notwithstanding anything to the contrary contained herein, in no event
shall the liability of any Person under this Section 4.2 exceed the net proceeds
to such Person as a result of the sale of Registrable Securities pursuant to a
Registration Statement in connection with which the untrue or alleged untrue
statement or material omission was provided.

 

4.3 Conduct of Indemnification Proceedings.

 

(a) If any Proceeding shall be brought or asserted against any Person entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party promptly
shall notify the Person from whom indemnity is sought (the “Indemnifying Party”)
in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

 

(b) An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel (which shall be reasonably acceptable to the
Indemnifying Party) that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, the Indemnifying Party shall be responsible for reasonable fees and
expenses of no more than one counsel for the Indemnified Parties). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

 

 

 

(c) All out-of-pocket fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Business Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).

 

4.4 Contribution.

 

(a) If a claim for indemnification under Section 4.1 or 4.2 is unavailable to an
Indemnified Party because of a failure or refusal of a governmental authority to
enforce such indemnification in accordance with its terms (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 4.3, any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

(c) The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties. Notwithstanding anything to the contrary contained herein,
the Holders shall be liable under this Section 4.4 for only that amount as does
not exceed the aggregate amount invested by such Holder under the Loan
Agreement.

 



5 Rule 144.



 

As long as any Holder owns any Registrable Securities, Borrower Representative
covenants to use its commercially reasonable efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by Borrower Representative after the date hereof
pursuant to Section 13(a) or 15(d) of the Exchange Act. As long as any Holder
owns any Registrable Securities, if Borrower Representative is not required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Holders and make publicly available in accordance
with Rule 144 annual and quarterly financial statements, together with a
discussion and analysis of such financial statements in form and substance
substantially similar to those that would otherwise be required to be included
in reports required by Section 13(a) or 15(d) of the Exchange Act, as well as
any other information required thereby, in the time period that such filings
would have been required to have been made under the Exchange Act. Borrower
Representative further covenants that it will take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable such Person to sell the Shares without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 promulgated
under the Securities Act, including providing any legal opinions relating to
such sale pursuant to Rule 144. Upon the request of any Holder, Borrower
Representative shall deliver to such Holder a written certification of a duly
authorized officer as to whether it has complied with such requirements.

 

 

 

 



6 Miscellaneous.



 

6.1 Remedies. In the event of a breach by Borrower Representative or by a
Holder, of any of their obligations under this Agreement, each Holder or
Borrower Representative, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. Borrower Representative and each Holder agree that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.

 

6.2 Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have Borrower Representative register for resale
Registrable Securities in accordance with the terms of this Agreement, shall be
assignable by each Holder of all or a portion of the Registrable Securities if:
(i) the Holder agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to Borrower Representative
within a reasonable time after such assignment, (ii) Borrower Representative is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned, (iii) following such transfer or assignment the further
disposition of such securities by the transferee or assignees is restricted
under the Securities Act and applicable state securities laws, and (iv) at or
before the time Borrower Representative receives the written notice contemplated
by clause (ii) of this Section, the transferee or assignee agrees in writing
with Borrower Representative to be bound by all of the provisions of this
Agreement. The rights to assignment shall apply to the Holders (and to
subsequent) successors and assigns.

 

6.3 Notices and Communications to Holders. Unless otherwise indicated in a
written notice by Administrative Agent to Borrower Representative, Borrower
Representative may deliver all notices, materials and other correspondence that
is permitted or required to be delivered to Holders to Administrative Agent in
accordance with Section 10 of the Agreement, and Administrative Agent shall
promptly deliver the same to Holders.

 

 

 

 

PLAN OF DISTRIBUTION

 

The sellers of shares pursuant to this Registration Statement (the “Selling
Stockholders”) and any of their pledgees, donees, transferees, assignees or
other successors-in-interest may, from time to time, sell, transfer or otherwise
dispose of any or all of their shares of Common Stock or interests in shares of
Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These dispositions may be at fixed
prices, at prevailing market prices at the time of sale, at prices related to
the prevailing market price, at varying prices determined at the time of sale,
or at negotiated prices. The Selling Stockholders may use one or more of the
following methods when disposing of the shares or interests therein:

 

  ● ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;         ● block trades in which the broker-dealer will
attempt to sell the shares as agent but may position and resell a portion of the
block as principal to facilitate the transaction;         ● purchases by a
broker-dealer as principal and resale by the broker-dealer for its account;    
    ● an exchange distribution in accordance with the rules of the applicable
exchange;         ● privately negotiated transactions;         ● through the
writing or settlement of options, swaps, derivatives or other hedging
transactions, whether through an options exchange or otherwise;         ●
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;         ● in the over the
counter market;         ● a combination of any such methods of disposition; and
        ● any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with FINRA Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with FINRA IM-2440 or the
successor to such FINRA rules.

 

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under the prospectus, or
under an amendment to the prospectus under Rule 424(b) or other applicable
provision of the Securities Act of 1933, as amended (the “Securities Act”),
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under the prospectus. The
Selling Stockholders do not expect these commissions and discounts to exceed
what is customary in the types of transactions involved.

 

There can be no assurance that any Selling Stockholder will sell any or all of
the shares of Common Stock pursuant to the registration statement, of which this
prospectus forms a part.

 

 

 

 

 

The Selling Stockholders may enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by the prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to the
prospectus (as supplemented or amended to reflect such transaction).

 

The Selling Stockholders and any broker-dealer or agents that are involved in
selling the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissionss received by such broker-dealers or agents and any profit on the
resale of Common Stock purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. In no event shall any
broker-dealer receive fees, commissions and markups which, in the aggregate,
would exceed eight percent (8%). Each Selling Stockholder has informed Borrower
Representative that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the Common
Stock.

 

We have advised each Selling Stockholder that it may not use shares registered
on the registration statement of which this prospectus is a part to cover short
sales of Common Stock made prior to the date on which the registration statement
shall have been declared effective by the Securities and Exchange Commission. If
a Selling Stockholder uses this prospectus for any sale of shares of our Common
Stock, it will be subject to the prospectus delivery requirements of the
Securities Act. The Selling Stockholders and any other person participating in
such distribution will be subject to applicable provisions of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder, including, without limitation, Regulation M of the Exchange Act,
which may limit the timing of purchases and sales of any of the shares of Common
Stock by the Selling Stockholders and any other participating person. Regulation
M may also restrict the ability of any person engaged in the distribution of the
shares of Common Stock to engage in market-making activities with respect to the
shares of Common Stock. All of the foregoing may affect the marketability of the
shares of Common Stock and the ability of any person or entity to engage in
market-making activities with respect to the shares of Common Stock.

 

We may indemnify the Selling Stockholders against certain liabilities, including
some liabilities under the Securities Act, in accordance with an agreement
between us and the Selling Stockholders. We may be indemnified by the Selling
Stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the Selling Stockholders specifically for use in this prospectus, in accordance
with the related registration rights agreement, or we may be entitled to
contribution.

 

 

 

 

Annex B

 

VBI VACCINES INC.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock, $[____________] par value per
share (the “Common Stock”), of VBI VACCINES iNC. (the “Company”, and such shares
of Common Stock, the “Registrable Securities”) understands that the Company has
filed or intends to file with the Securities and Exchange Commission (the “SEC”)
a registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities, in accordance with the terms of the Loan
and Guaranty Agreement, dated as of May 22, 2020 (the “Agreement”), by and among
the Company, the other Loan Parties party thereto, the lenders from time to time
party thereto, K2 HEALTHVENTURES LLC, as administrative agent for the lenders,
and ANKURA TRUST COMPANY, LLC, as collateral agent for the lenders. The purpose
of this Questionnaire is to facilitate the filing of the Registration Statement
under the Securities Act that will permit you to resell the Registrable
Securities in the future. The information supplied by you will be used in
preparing the Registration Statement. All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related Prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
Prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

 

QUESTIONNAIRE

 

1. Name.

 

  (a) Full Legal Name of Selling Stockholder

 

       

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in Item 3 below are held:

 

       

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this questionnaire):

 

       

 

 

 

 

2. Address for Notices to Selling Stockholder:

 

      Telephone:   Fax:  

Contact

Person:

  E-mail address of Contact
Person:________________________________________________

 

3. Beneficial Ownership of Registrable Securities:

 

  (a) Type and Number of Registrable Securities beneficially owned:

 

           

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

 

Yes [  ] No [  ]

 

  Note: If yes, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.

 

  (b) Are you an affiliate of a broker-dealer?

 

Yes [  ] No [  ]

 

  Note: If yes, provide a narrative explanation below:

 

           

 

 

 

 

  (c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes [  ] No [  ]

 

  Note: If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

  (a) As of ___________, 201___, the Selling Stockholder owned outright
(including shares registered in Selling Stockholder’s name individually or
jointly with others, shares held in the name of a bank, broker, nominee,
depository or in “street name” for its account), _________ shares of the
Company’s capital stock (excluding the Registrable Securities). If “zero,”
please so state.

 

  (b) In addition to the number of shares Selling Stockholder owned outright as
indicated in Item 5(a) above, as of ________________, 201___, the Selling
Stockholder had or shared voting power or investment power, directly or
indirectly, through a contract, arrangement, understanding, relationship or
otherwise, with respect to ______________ shares of the Company’s capital stock
(excluding the Registrable Securities). If “zero,” please so state.

 

    If the answer to Item 5(b) is not “zero,” please complete the following
tables:

 

Sole Voting Power:

 

Number of Shares   Nature of Relationship Resulting in Sole Voting Power      

 

Shared Voting Power:

 

Number of Shares   With Whom Shared   Nature of Relationship          

 

 

 

 

Sole Investment power:

 

Number of Shares   Nature of Relationship Resulting in Sole Investment power    
 

 

Shared Investment power:

 

Number of Shares   With Whom Shared   Nature of Relationship          

 

  (c) As of _____________, 201___, the Selling Stockholder had the right to
acquire the following shares of the Company’s common stock pursuant to the
exercise of outstanding stock options, warrants or other rights (excluding the
Registrable Securities). Please describe the number, type and terms of the
securities, the method of ownership, and whether the undersigned holds sole or
shared voting and investment power. If “none”, please so state.

 

       

 

6. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

           

 

7. Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A, and hereby confirms that, except as set forth below, the information
contained therein regarding the undersigned and its plan of distribution is
correct and complete.

 

State any exceptions here:

 

           

 

***********

 

 

 



 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement
filed pursuant to the Agreement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in each Registration Statement filed pursuant to the Agreement and
each related Prospectus. The undersigned understands that such information will
be relied upon by the Company in connection with the preparation or amendment of
any such Registration Statement and the related Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M. The undersigned also acknowledges that it understands that the answers to
this Questionnaire are furnished for use in connection with Registration
Statements filed pursuant to the Agreement and any amendments or supplements
thereto filed with the SEC pursuant to the Securities Act.

 

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

 

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:     Beneficial Owner:                   By:         Name:         Title:
 

 

 

 



